 

Exhibit 10.1

LOGO [g108037exacov_pg001.jpg]

Original

Certificate of Stamp Duty

 

Stamp Certificate Reference    : 153123-00LN2-1-013296010
Stamp Certificate Issued Date    : 06/10/2010 Applicant’s Reference    :
HL/YLP/02/0268/2010(P) Unique Document Number    : 2010100600070 ver. 1.0
Document Description    : Lease (Nominal) Date of Document

 

  

: 05/10/2010

 

Property    : 438B ALEXANDRA ROAD, #02-08, SINGAPORE 119968 Lessor/ Landlord   
: ORRICK INVESTMENTS PTE LIMITED (UEN-LOCAL CO - 198402059G) Lessee/ Tenant    :
LIONBRIDGE SINGAPORE PTE. LTD. (UEN-LOCAL CO - 199707055C) Stamp Duty    : S$
2.00 Total Amount    : S$ 2.00

 

WO12570L - 06/10/2010   153123-00LN2-1-013296010 2010100600070   Ad Valorem Duty
Paid: S$ 1492.00 9cb2faac450ebb39832aebaa6303520c  

Page 1 of 1



--------------------------------------------------------------------------------

 

Dated 5th October 2010

BRITISH AND MALAYAN TRUSTEES LTD

IN ITS CAPACITY AS TRUSTEE OF

FRASERS COMMERCIAL TRUST

and

ORRICK INVESTMENTS PTE LIMITED

and

LIONBRIDGE SINGAPORE PTE. LTD.

LEASE

IN RESPECT OF

438B ALEXANDRA ROAD

#02-08 BLOCK B ALEXANDRA TECHNOPARK

SINGAPORE

WEE SWEE TEOW & CO.

ADVOCATES & SOLICITORS

SINGAPORE

11 Unity Street

#02-03 Robertson Walk

Singapore 237995



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Contents    Page   1.    Interpretation      1    2.    The Demise, Term, Rent
and Service Charge      4    3.    Calculation of Service Charge      6    4.   
Deposit      7    5.    Tenant’s Covenants      8    6.    Landlord’s Covenants
     21    7.    Provisos      24    8.    Surrender of Head Lease      33    9.
   Termination of Head Lease      35    10.    Governing Law and Submission to
Jurisdiction      36    11.    Contracts (Rights of Third Parties) Act (Cap.
53B)      36    12.    Limitation of Liability      36    13.    Stamp Duty     
36    First Schedule      37    Particulars      37    Second Schedule      39
   Tenant’s Additions and Alterations to the Premises      39    Third Schedule
     41    Rules and Regulations of the Development      41    Fourth Schedule
     44    Special Terms and Conditions applicable to the Tenant and this Lease
     44    (Clause 7.25)      44    Fifth Schedule      48    Terms for the
Supply of Bulk Electricity to the Premises      48   

 

i



--------------------------------------------------------------------------------

Sixth Schedule      54    Conditions for Reinstatement of Premises by the Tenant
upon Lease Expiry or any Earlier Determination of the Term      54    Annexure A
     58    Plan of Premises      58   

 

ii



--------------------------------------------------------------------------------

 

5th October 2010

This Lease is made on/[—] between:

 

(1) BRITISH AND MALAYAN TRUSTEES LTD, a company incorporated in the Republic of
Singapore and having its registered office at 1 Coleman Street, #08-01 The
Adelphi, Singapore 179803, in its capacity as trustee of FCOT (the “Head
Landlord”);

 

(2) ORRICK INVESTMENTS PTE LIMITED, a company incorporated in Singapore and
having its registered office at 438 Alexandra Road, #21-00 Alexandra Point,
Singapore 119958 (the “Landlord”); and

 

(3) the party named in Item 1 of the First Schedule (the “Tenant”).

WITNESSETH as follows:

 

1. Interpretation

 

1.1 Definitions

In the interpretation of this Lease except to the extent that such
interpretation shall be excluded by or be repugnant to the context when used
herein:

“Development” means the development erected on the Property situate at 438A
Alexandra Road Singapore 119967 and 438B Alexandra Road, Singapore 119968 and
presently known as Alexandra Technopark.

“Commencement Date” means the commencement date of the Term specified in Item 3a
of the First Schedule.

“Common Area” means those parts areas premises and facilities of and in the
Development or the land on which they are erected which are not leased or
intended to be leased by the Landlord to the Tenant or to any other tenant and
which are now or hereafter provided by the Landlord for the common use by
lessees of premises in the Development and their respective employees, invitees
and licensees in common with the Landlord and all other persons having the like
right to use the same (including but without limiting the generality of the
foregoing all roads walls carparks walkways pavements passages entrances courts
halls toilets stairways escalators elevators and gardens and such other areas
amenities grounds and conveniences from time to time provided prescribed or made
available by the Landlord for the common or general use or benefit of lessees
employees invitees and licensees as aforesaid and all other persons having the
like right).

“Dollars” means Singapore Dollars and the sign “$” and “S$” shall have the
corresponding meaning.

“FCOT” means Frasers Commercial Trust, a real estate investment trust
established under the Trust Deed, the units of which are listed on SGX-ST.

 

- 1 -



--------------------------------------------------------------------------------

 

“GST” means the goods and services tax levied under the Goods and Services Tax
Act (Chapter 117A).

“Head Landlord” includes the successors and assigns of the Head Landlord.

“Head Lease” means the Lease dated 26 August 2009 made between the Head Landlord
and the Landlord pursuant to which the Head Landlord leased the Property to the
Landlord for a term of 5 years commencing on 26 August 2009, and includes all
variations, supplemental and modifications to the Head Lease.

“Item” means an item in the First Schedule.

“Landlord” includes the successors and assigns of the Landlord.

“month” means a calendar month.

“Parties” means the Head Landlord, the Landlord and the Tenant and their
respective successors and permitted assignees and “Party” means anyone of them.

“person” shall include an individual and a corporation.

“Pipes” means all pipes sewers drains gutters watercourses flues mains ducts
conduits wires and all other conducting media and any other ancillary apparatus.

“Premises” means the all premises more particularly described in Item 2 of the
First Schedule and shall include half the thickness of the walls, partitions
and/or glass (as the case may be) which form the external boundary of the
Premises and shall include all pillars, columns, internal partitions and ceiling
boards within the Premises.

“Property” means the whole of Lot 2623K of Mukim 1 together with the Development
erected thereon.

“Rent” means the monthly rent specified in Item 4a of the First Schedule,
calculated at the rate as specified in Item 4b of the First Schedule.

“Service Charge” means the monthly service charge specified in Item 5a of the
First Schedule or such other amount upon revision in accordance with the
provisions of Clause 3.

“SGX-ST” means Singapore Exchange Securities Trading Limited.

“Tenant” shall include, if the Tenant is an individual, its personal
representative and permitted assigns, or if the Tenant is a company, its
permitted assigns and successor in title.

 

- 2 -



--------------------------------------------------------------------------------

 

“Term” means the period as specified in Item 3b of the First Schedule,
commencing on the Commencement Date and ending on the date of expiry of the
Term, as specified in Item 3c of the First Schedule.

“Trust Deed” means the trust deed dated 12 September 2005 constituting FCOT, as
amended, restated, varied or supplemented from time to time.

 

1.2 Singular and plural meanings / Gender

Words in this Lease importing the singular or plural number shall be deemed to
include the plural or singular number respectively and words importing the
masculine gender only shall include the feminine or neuter gender and vice versa
as the case may be.

 

1.3 Joint and several obligations

Where two or more persons are included in the term “the Tenant”, all covenants
agreements terms conditions and restrictions shall be binding on them jointly
and each of them severally and shall also be binding on their personal
representatives and permitted assigns respectively jointly and severally.

 

1.4 Schedules and Annexures

The Schedules and Annexures to this Lease shall form an integral part of this
Lease and references to “this Lease” shall include such Schedules and Annexures.

 

1.5 Clauses and clause headings

 

  1.5.1 The clause and paragraph headings in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of the clauses or paragraphs of this Lease nor in any way affect
this Lease.

 

  1.5.2 References in this Lease to a clause or Schedule are references where
the context so admits to a clause or Schedule in this Lease. References in a
Schedule to a paragraph are (unless the context otherwise requires) references
to a paragraph of that Schedule.

 

1.6 Consent or approval of the Landlord

 

  1.6.1 Any provision in this Lease referring to the consent or approval of the
Landlord shall be construed as also requiring, where applicable, the consent or
approval of the Head Landlord and the Landlord’s mortgagee(s)(as specified from
time to time by the Landlord) and any relevant authority but nothing in this
Lease shall be construed as implying that any obligation is imposed upon the
Head Landlord or any such mortgagee or relevant authority not to unreasonably
refuse any such consent or approval.

 

- 3 -



--------------------------------------------------------------------------------

 

  1.6.2 References to “consent of the Landlord” or words to similar effect mean
a consent in writing signed by or on behalf of the Landlord and to “approved”
and “authorised” or words to similar effect mean (as the case may be) approved
or authorised in writing by or on behalf of the Landlord, and such consent,
approval or authorisation of the Landlord must be obtained before the act or
event to which it applies is carried out or occurs. Such consent, approval or
authorisation may be given or withheld or given at the Landlord’s absolute
discretion without having to assign any reason therefor or given subject to such
terms and conditions as the Landlord deems fit.

 

1.7 Right exercisable by Landlord

Reference in this Lease to any right exercisable by the Landlord shall be
construed as including (where appropriate) the exercise of such right by the
Head Landlord’s mortgagee(s) (as specified from time to time by the Head
Landlord) and the Head Landlord and all persons authorised by the Head
Landlord’s mortgagee(s) (as specified from time to time by the Head Landlord)
and the Head Landlord and in common with all other persons having a like right.

 

1.8 Agreement of the Parties

If under this Lease, the agreement of the Parties or the agreement of the
Landlord and the Tenant is required, such agreement must be in writing.

 

1.9 Obligation of Tenant

Every obligation by the Tenant is taken to include an obligation by the Tenant
to ensure that each of its employees, agents, independent contractors, permitted
occupiers and others under its control comply with that obligation.

 

1.10 Act of Parliament

A reference to an Act of Parliament refers to that Act as it applies at the date
of this Lease and any later amendment or re-enactment of it.

 

2. The Demise, Term, Rent and Service Charge

 

2.1 The Demise

In consideration of the rents and service charges hereinafter reserved and the
Tenant’s covenants hereinafter contained, the Landlord hereby lets and the
Tenant hereby takes ALL the Premises being part of the Development for the Term,
together with (but to the exclusion of all other liberties easements rights or
advantages and subject always to the Landlord’s right to refuse access
hereinafter contained):

 

  (i) the right for the Tenant and others duly authorised by the Tenant but only
so far as necessary and as the Landlord can lawfully grant the same of ingress
to and egress from the Premises in over and along all the usual entrances
landings passenger lifts stairs and passageways leading thereto and emergency
escape routes in common with the Landlord and all others so authorised by the
Landlord and all other persons entitled thereto;

 

- 4 -



--------------------------------------------------------------------------------

 

  (ii) the right for the Tenant and others duly authorised by the Tenant to the
use of such toilet facilities in the Development as shall be reasonably
designated from time to time by the Landlord but such use shall be in common
with the Landlord and all others so authorised by the Landlord and all other
persons so entitled thereto;

 

  (iii) the right to the free passage of mains services drainage telephone and
other services or supplies to and from the Premises in and through the Pipes;
and

 

  (iv) the right to have the Tenant’s details included within the directories on
the ground floor and the floor(s) on which the Premises are situated as provided
by the Landlord in the Development,

Excepting and Reserving unto the Landlord the free and uninterrupted use of all
Pipes in through above or under the Premises TO HOLD the Premises unto the
Tenant for the Term, yielding and paying therefor unto the Landlord during the
Term:

 

  (i) the Rent; and

 

  (ii) the Service Charge,

both the Rent and Service Charge to be payable monthly in advance without any
deduction whatsoever. The first payment of the Rent and the Service Charge shall
be made to the Landlord in accordance with the terms of the Landlord’s offer to
lease to the Tenant and paid up to the Landlord before the Commencement Date.
All subsequent payments shall be made in advance on the first day of every
succeeding month The Landlord’s statement in writing as to the pro-rated amounts
paid or to be payable shall be binding and enforceable on the Tenant.

For the purposes of making payment of the Rent and Service Charge (together with
all applicable GST thereon), the Tenant shall as directed by the Landlord at any
time during the Term, make the necessary arrangements with a bank acceptable to
the Landlord (the “Tenant’s bank”) to authorise the Tenant’s bank to debit the
Tenant’s account with such Tenant’s bank to pay to the Landlord through
inter-bank GIRO the Rent and Service Charge (together with all applicable GST
thereon) due to the Landlord under this Lease with effect from the Commencement
Date or such other date as the Landlord may specify. Such inter-bank GIRO
payment arrangements shall be arranged by the Tenant in such manner so that the
Landlord shall receive the Rent and Service Charge (together with all applicable
GST thereon) in the Landlord’s designated bank account on the day the Rent and
Service Charge is due or if the same falls on a Sunday or public holiday, then
on the next working day. The inter-bank GIRO arrangements made by the Tenant
under this provision shall be maintained throughout the Term and shall not be
revoked or changed without the Landlord’s prior written consent. Until such time
that the Landlord directs the Tenant to make arrangements for the Rent and
Service Charge (together with all applicable GST thereon) to be paid by GIRO,
the Tenant shall make such payment of Rent and Service Charge (together with all
applicable GST thereon) due to the Landlord by way of cheque payments or bank
telegraphic transfer in favour of the Landlord or such other method of payment
as the Landlord may agree to and deliver the same to the Landlord before such
payment is due.

 

- 5 -



--------------------------------------------------------------------------------

 

3. Calculation of Service Charge

The Service Charge is calculated at the rate as specified in Item 5b of the
First Schedule on the Commencement Date as representing the apportioned
outgoings of the Development attributable to the Premises and shall be subject
to the following provisions:

 

3.1 Revision of Service Charge

If the outgoings in relation to the Development shall increase, the Landlord
shall be entitled at anytime and from time to time during the Term to revise the
Service Charge by serving a notice on the Tenant of such intention.

 

3.2 Payment of revised Service Charge

On revision of the Service Charge, the Tenant shall pay an additional Service
Charge in each and every month representing the apportioned extra outgoings of
the Development as is attributable to the Premises at the same time and in the
same manner as hereinbefore mentioned with regard to the Service Charge and such
increase shall take effect as from the date specified in the said notice,
regardless of whether such date is one which is before or after the date of the
notice. For the purpose of ascertaining the additional Service Charge payable
under the provision aforesaid all increases in the outgoings of the Development
shall be apportioned in the proportion by which the floor area of the Premises
bears to the total area of the rentable floor space of the Development including
any floor space occupied by the Landlord and a statement by the Landlord as to
the increase of the outgoings of the Development and the apportionment thereof
shall save in the case of manifest error be accepted by the Tenant as final and
binding.

 

3.3 Outgoings

The term “outgoings of the Development” where used in this Lease shall mean the
total sum of ail outgoings, costs and expenses of the Landlord assessed or
assessable, charged or chargeable, paid or payable or otherwise incurred in
respect of the Development and the land on which they are erected, the control,
management and maintenance thereof and the provision of the services for lessees
or occupiers of the Development and in particular but without limiting the
generality of the foregoing shall include:

 

  3.3.1 all amounts payable in respect of insurances relating to the Development
and all fittings and fixtures plant machinery equipment and appliances therein
in their full insurable reinstatement value against fire and such other risks as
the Landlord may deem reasonably necessary or desirable and in respect of public
liability insurance;

 

  3.3.2 all charges for and costs in relation to the supply of water and removal
or disposal of sewerage waste and other garbage from the Development and the
land on which they are erected;

 

- 6 -



--------------------------------------------------------------------------------

 

  3.3.3 all charges for gas oil electricity light power fuel telephone and other
services or requirements furnished or supplied to the Development for the
general benefit or purposes of the Development;

 

  3.3.4 the costs of cleaning the exterior of the Development (including the
windows) and of re-painting, repairing and maintaining the Common Area and the
costs of landscaping and other environmental improvements on or to the
Development and the land on which they are erected;

 

  3.3.5 the expenses of the Landlord in supplying paper, soap and other toilet
requisites in the toilets;

 

  3.3.6 the costs of operating and supplying all services from time to time
provided by the Landlord for lessees and occupiers of the Development including
security escalators lifts and air-conditioning, and of the maintenance and
amortisation of the Development and the plant machinery equipment and appliances
therein;

 

  3.3.7 all costs of management control and administration of the Development
including salaries and wages of clerical maintenance security and traffic
control personnel and other supervisory staff as well as all fees payable to the
auditors accountants managing agent and other consultants;

 

  3.3.8 the costs of compliance with any order or notice served on the Landlord
by any government or statutory authority in respect of any part of the
Development or any part of the land on which they are erected;

 

  3.3.9 such sum in each year as the Landlord may reasonably decide to set aside
as a fund to cover repairs renovations replacements and maintenance of the
Development and the plant machinery and equipment therein including escalators
lifts and air-conditioning plant and the depreciation and any replacement
thereof Provided That “outgoings of the Development” shall exclude the
following:

 

  (i) any expenditure for which the Tenant or any other tenant of the
Development shall be responsible;

 

  (ii) any expenditure recoverable under any policy of insurance maintained by
the Landlord pursuant to its obligations under this Lease; and

 

  (iii) any expenditure which is not reasonably and properly incurred.

 

4. Deposit

 

4.1 The Tenant shall maintain with the Landlord throughout the Term the sum as
specified in Item 6 of the First Schedule equivalent to three (3) months’ Rent
and three (3) months’ Service Charge calculated at the highest rates applicable
in the Term (the “Deposit”) which shall be held by the Landlord as security for
the due observance and performance by the Tenant of all and singular the several
covenants conditions stipulations and agreements on the part of the Tenant
herein contained.

 

4.2

If the Tenant shall at any time fail to observe or perform any of its
obligations and agreements herein contained or under the Letter of Offer as
defined in Clause 7.22, the

 

- 7 -



--------------------------------------------------------------------------------

 

Landlord may, at its option, appropriate and apply all or any part of the
Deposit to compensate the Landlord for its loss or damage or provide for any
contingent liability incurred by the Landlord arising from the breach of any of
the obligations and agreements on the part of the Tenant to be observed and
performed.

 

4.3 Any appropriation by the Landlord of the Deposit pursuant to Clause 4.2
shall not be deemed to be a waiver by the Landlord of any non-payment
non-observance or nonperformance on the part of the Tenant and shall not
preclude the Landlord from exercising any of its other rights and remedies.

 

4.4 In the event the Landlord appropriates or applies the Deposit pursuant to
Clause 4.2, the Tenant shall immediately thereafter pay to the Landlord a
sufficient amount to restore the Deposit to the amount equivalent to three
(3) months’ Rent and Service Charge (calculated at the highest rates applicable
in the Term).

 

4.5 In the event the Service Charge shall be increased by the Landlord upon
revision under Clause 3.1 the Tenant shall pay to the Landlord the difference
between the equivalent of three (3) months’ Service Charge so increased and the
equivalent of the original three (3) months’ Service Charge as additional
security.

 

4.6 The Tenant shall not be entitled to off-set any Rent and Service Charge due
hereunder against all or any part of the Deposit.

 

4.7 The Deposit shall be repaid to the Tenant without interest within one
(1) month after the Premises duly repaired, cleaned, decorated and reinstated in
accordance with the Tenant’s covenants in this Lease to the satisfaction of the
Landlord, are returned to the Landlord. The refund shall be subject to any
deduction for any breach or non-observance of the covenants and conditions on
the part of the Tenant to be observed and performed herein contained.

 

5. Tenant’s Covenants

The Tenant hereby covenants with the Landlord as follows:

 

5.1 Rent and Service Charge

To pay the Rent and Service Charge hereby reserved on the days and in the manner
aforesaid without any deduction or demand whatsoever.

 

5.2 Deposit

To pay the Deposit in accordance with the provisions of Clause 4.

 

5.3 Increase in Property Tax

To pay as and when required by the Landlord the additional sum in respect of
property tax by reason of:

 

  (a) an increase in property tax rate from that applicable at the Commencement
Date; or

 

- 8 -



--------------------------------------------------------------------------------

 

  (b) by reason of the annual value exceeding the amount of the annual rent of
the Premises payable under this Lease; or

 

  (c) by reason of the property tax for any other reason being over and above
the amount of property tax levied and imposed as at the Commencement Date,

Provided Always that the additional sum payable by the Tenant under this Clause
5.3 shall be in respect of property tax which has been levied or imposed for the
Premises in respect of a period within the Term.

In the event of the Development and/or the Premises not having been assessed for
property tax purposes at the Commencement Date, to pay as and when required by
the Landlord such additional sum in respect of property tax or other impositions
of a like nature by whatever name called that may be levied and imposed upon or
in respect of or apportioned or attributable to the Premises for the
abovementioned reasons. Provided that any objection to any assessment of annual
value or imposition of property tax or property tax rate in respect of the Term
may be made only by the Landlord in its sole discretion. The provisions of this
Clause 5.3 shall not merge with any lease expiry or termination for whatever
reason but shall remain the Tenant’s obligation and liability until such time
that such increase in property tax in respect of any period during the Term is
finalised by the relevant authorities whether this occurs before, during or
after the Term.

 

5.4 Payment of Electricity/ Utilities Supply

 

  5.4.1 If the Landlord shall not have decided to procure electricity in bulk
for the tenants of Alexandra Technopark at any time during the Term or any
extension or renewal thereof, the Tenant shall (until the Landlord decides to
procure electricity in bulk for the tenants of Alexandra Technopark) make its
own arrangement for and pay all existing and future costs taxes and outgoings
for the supply of all electricity charged by SP Services Ltd or other relevant
parties and payable in respect of the Premises. Where the Tenant makes its own
such arrangements it shall throughout the Term keep the Landlord informed of who
its electricity retailer is.

In the event that the Landlord at any time during the Term hereunder or any
extension or renewal hereof decides at the Landlord’s sole discretion to procure
electricity on behalf of all the tenants of Alexandra Technopark, the Tenant
shall also be deemed to have agreed to consent to the Landlord so procuring
electricity and the terms in Clauses 5.4.2 to 5.4.7 (both inclusive) shall
thereafter apply.

 

  5.4.2

The Tenant shall arrange with the Landlord’s designated utilities supplier (the
“Designated Suppliers”) for connection of supply of the respective utilities to
the Premises and shall not be entitled to object to the Landlord’s choice of
supplier for utilities (gas, water and electricity) to the Premises. If anytime
during the Term, the Landlord sees fit to change the Designated Suppliers, the
Tenant shall at the Landlord’s request, take the necessary steps to cease supply
from the Tenant’s current supplier and arrange for connection and supply to the
Premises with the new Designated Suppliers or permit the Landlord to make such
arrangements for

 

- 9 -



--------------------------------------------------------------------------------

 

new connection in the Landlord’s own name. The costs of such connection or
termination and any necessary installation of separate meters required by the
Designated Suppliers or relevant authorities shall be borne by the Tenant.

 

  5.4.3 The Tenant shall also bear all charges and taxes in respect of ail
utilities supplied to and consumed at the Premises (even during any rent free
periods granted under this Lease where applicable) whether invoiced by the
Designated Supplier or by the Landlord (in the event that the Landlord purchases
utilities for the Premises and the Development directly from the Designated
Supplier). Where such charges or taxes are not metered or invoiced separately to
the Premises by the authorities or Designated Suppliers, the Tenant shall pay to
the Landlord the cost of the utilities supplied to the Premises, such cost to be
calculated by the Landlord and notified to the Tenant by a statement from the
Landlord in writing, such statement to be conclusive as to the amount thereof
except for manifest error. Such apportioned charges shall be payable by the
Tenant within fourteen (14) days of receipt of statement from the Landlord.

 

  5.4.4 The Tenant shall pay to the Landlord such quantum of deposit as security
for payment of utilities charges as may be reasonably determined by the Landlord
from time to time throughout the Term.

 

  5.4.5 In the event that the Landlord purchases any utilities in bulk for the
Development and the Premises directly from the Designated Supplier, the Tenant
acknowledges agrees and confirms that the Designated Supplier is the supplier of
such utilities and the Landlord shall not be responsible and/or liable for any
and all losses damages and/or liability suffered or incurred by the Tenant
including any economic loss and/or loss of revenue and/or profits and/or
business or custom howsoever occurring caused by or as a result of any defect
inconsistency failure delay or interruption or any reduction surge or variation
of the supply and transmission of electricity and/or energy utilities wherever
or whenever occurring.

 

  5.4.6 Where any agreement for purchase of utilities made between the Landlord
and the Designated Suppliers for supply to the Premises is terminated for
reasons beyond the control of the Landlord and not due to the default of the
Landlord, the Landlord shall not be required to compensate the Tenant for any
loss or damage including any economic loss and/or loss of revenue and/or profits
and/or business or custom howsoever occurring to the Tenant as a result of such
termination of supply to the Premises.

 

  5.4.7 The other terms for the supply of bulk electricity to the Premises shall
be more particularly set forth in the Fifth Schedule.

 

5.5 Telephone and telecommunication facilities

 

  5.5.1

To install at the Tenant’s own cost and expense all telephones and other
telecommunication facilities (as the Tenant may require) in the Premises but
only in such manner which shall be approved by the Landlord. The Tenant shall
also ensure that all the wires for such telephones and other telecommunication
facilities (as the Tenant may require) in the Premises are routed in a
presentable manner utilising the Landlord’s existing telecommunication cabling
system in the

 

- 10 -



--------------------------------------------------------------------------------

 

Premises. All such cabling works at the Premises shall be carried out by workmen
of or engaged by the Singapore Telecommunications Limited or such other
appropriate authority corporation or body or in the absence of such workmen, by
a contractor nominated by the Landlord.

 

  5.5.2 Before the Tenant applies to the Singapore Telecommunications Limited or
other appropriate authority corporation or body for the installation of
telephones and/or other telecommunication facilities, to submit for the approval
of the Landlord a plan showing where the telephones or other telecommunication
facilities are to be installed, and if any extra underfloor trunking and/or
accessories are required by the Tenant other than those already provided by the
Landlord, to bear the costs of the installation of such extra underfloor
trunking and/or accessories.

 

  5.5.3 Not to install within the ducts intended for the carriage of telephone
wires any wire other than those installed by the Singapore Telecommunications
Limited or other appropriate authority corporation or body.

 

5.6 Internal fittings and works

Not without the prior written consent of the Landlord (such consent not to be
unreasonably withheld) to carry out within the Premises all or any of the
following works:

 

  (i) partitioning within the Premises;

 

  (ii) installation of all necessary electrical wiring conduits and other
installations for additional power points light fittings and all other ceiling
fixtures and fittings apart from those standard fixtures and fittings supplied
and installed by the Landlord;

 

  (iii) all mechanical works of any kind whatsoever;

 

  (iv) provision of carpets, tiles (vinyl or otherwise) and other floor covering
or finishes of whatever kind;

 

  (v) installation of water and other pipes apparatus equipment appliances
fittings fixtures and all plumbing;

 

  (vi) marking painting drilling or defacing any walls ceilings partitions
floors wood glass or other parts of the Premises; and

 

  (vii) all alteration works relating to the existing ceiling fixtures and
fittings for lighting air-conditioning and fire protection devices originally
supplied and installed by the Landlord.

 

5.7 Installations and partitions

 

  5.7.1

To use for carrying out the above partitioning and other works approved by the
Landlord materials of such standard as to type quality colour and size as the
Landlord or its architects engineers or other consultants shall approve (such
approval not to be unreasonably withheld) and cause such installations
partitioning and other works to be carried out in the Premises in accordance
with plans and specifications that shall have received the prior written
approval of the

 

- 11 -



--------------------------------------------------------------------------------

 

Landlord or its architects engineers or other consultants (such approval not to
be unreasonably withheld) and the approval of the relevant government and/or
statutory authorities.

 

  5.7.2 Not to effect the installations partitioning and other works mentioned
in Clause 5.7.1 except:

 

  (i) in the case of any re-alignment or adjustment of any raised flooring of
the Premises or any electrical plumbing or air-conditioning works or
installations including Pipes, by a contractor nominated or approved by the
Landlord (such approval not to be unreasonably withheld) and appointed by the
Tenant at the Tenant’s own cost and expense;

 

  (ii) in every case, in accordance with approved plans and specifications and
under the supervision of an architect engineer or other consultant appointed by
the Landlord; and

 

  (iii) in all other cases by a contractor appointed by the Tenant at the
Tenant’s own cost and expense and approved by the Landlord (such approval not to
be unreasonably withheld).

 

  5.7.3 To pay or reimburse the Landlord on demand the fees reasonably and
properly incurred of any architect engineer or other consultant employed by the
Landlord for the purpose of considering approving and supervising the plans
specifications materials and all works carried out by the Tenant and all other
costs charges and expenses reasonably and properly incurred by the Landlord in
connection therewith.

 

5.8 Additions and Alterations

 

  5.8.1 Any additions and alterations to the Premises shall only be carried out
by the Tenant at anytime during the Term subject to the prior written approval
of the Landlord who shall be entitled to stipulate all conditions in relation
thereto including whether any charges are rebated or payable during such period
and/or specifying the period over which such additions and alterations to the
Premises may take place.

 

  5.8.2 In respect of all additions and alterations to the Premises, the Tenant
will be bound by and shall comply with the provisions set out in the Second
Schedule and any Fitting Out Manual which the Landlord has issued to the Tenant
and updated from time to time.

 

  5.8.3 The Tenant will pay to the Landlord on demand the cost of making good
any damage to the Premises or the Development or any part thereof caused by the
Tenant its servant agent or contractor in the course of making any additions and
alterations to the Premises.

 

  5.8.4

The Tenant will be liable for and indemnify the Landlord against any expense,
liability, loss, claim or proceedings in respect of personal injury to or death
to any

 

- 12 -



--------------------------------------------------------------------------------

 

persons whomsoever or any damage or destruction whatsoever to any property real
or personal (including any damage to the Development or any part thereof)
arising out of or in connection with the Tenant’s additions and alterations to
the Premises.

 

5.9 Other cooling methods

Not without the prior written consent of the Landlord to install or use
air-conditioning or cooling units or other methods of cooling except the
air-conditioning system provided by the Landlord.

 

5.10 Tenantable Repair

To repair and keep the Premises including the flooring and interior plaster or
other surface material or rendering on walls and ceilings and the Landlord’s
fixtures therein including doors windows glass locks fastenings electric wires
and installations and fittings for light power and air-conditioning in a clean
and good state of tenantable repair and condition and to make good to the
reasonable satisfaction of the Landlord any damage or breakage caused to any
part of the Premises or to the Landlord’s fixtures and fittings therein.
Provided that nothing in this Clause 5.10 shall affect the obligations of the
Tenant as provided in Clauses 5.38 and 5.39.

 

5.11 Cleaning

Not to employ in or about the Premises any cleaners other than the cleaning
contractor or contractors acceptable to the Landlord to carry out the cleaning
work of the Development PROVIDED ALWAYS that the Landlord shall not be liable
for any misconduct or negligent act or default of the said cleaning contractor
and any cleaner so employed by the Tenant for the purpose of the cleaning of the
Premises shall be at the sole expense and responsibility of the Tenant. PROVIDED
FURTHER, the Tenant shall procure that every cleaner employed by the Tenant
shall nonetheless abide by all security measures imposed by the Landlord from
time to time in the Development.

 

5.12 Access for cleaning

To allow the person or persons for the time being having the contract for the
cleaning of the Development and its or their servants workmen employees agents
contractors and subcontractors free ingress to and egress from the Premises for
the purpose of cleaning the exterior of the windows during business hours.

 

5.13 Notice of damage or defects

Forthwith to give notice to the Landlord or its building supervisor of any
damage to the Premises and of any defects accident to or defect in the Pipes or
any other fittings fixtures or other facility provided by the Landlord.

 

- 13 -



--------------------------------------------------------------------------------

 

5.14 Access to Premises

To permit the Landlord and its duly authorised agents with or without workmen
and others and with and without appliances at all reasonable times to enter upon
the Premises to examine the state and condition thereof and to do such works and
things as may be required for any repair alteration or improvement to the
Premises or any other part or parts of the Development and forthwith to repair
and mend in a proper and workmanlike manner any defect for which the Tenant is
liable and of which written notice shall be given to the Tenant or left on the
Premises and to pay the Landlord’s properly incurred costs of inspection or
otherwise in respect of the preparation of any such notice and if the Tenant
shall not within fourteen (14) days after the service of such notice proceed
diligently with the execution of such works, then the Landlord may enter upon
the Premises and execute such repair or works and the costs thereof shall be a
debt due from the Tenant to the Landlord and recoverable forthwith as such.

 

5.15 Raised flooring (if any)

To permit the Landlord and its duly authorised agents and nominated contractor
with or without workmen and others and with or without appliances at all
reasonable times to enter upon the Premises to examine the level state and
condition of the raised flooring therein (if any) and where re-alignment
adjustment or other work is required to be carried out to the raised flooring of
which written notice shall be given to the Tenant or left on the Premises to
employ the contractor nominated by the Landlord to carry out such re-alignment
adjustment or other work at the Tenant’s expense and to pay the Landlord’s
reasonable and proper costs of inspection or otherwise in respect of the
preparation of any such notice and if the Tenant shall not within fourteen
(14) days after the service of such notice employ the contractor nominated by
the Landlord to execute such re-alignment adjustment or other work, then the
Landlord and its nominated contractor with or without their workmen and
appliances may enter upon the Premises and execute such re-alignment adjustment
and other work and the costs thereof shall be a debt due from the Tenant to the
Landlord and recoverable forthwith as such.

 

5.16 Permitted Use

The Tenant shall use at least sixty per centum (60%) of the floor area of the
Premises for industrial activities inclusive of ancillary store/ancillary
warehouse, and may use the remaining floor area for ancillary offices,
independent warehouse, showroom and such other use as stated in Item 7 of the
First Schedule or as may be approved by the Landlord from time to time in
writing Provided Always that the use of the Premises shall at all times be
approved by the relevant public and local authorities and in this respect all
costs incurred including but not limited to submission fees shall be borne by
the Tenant.

 

5.17 Dangerous goods and unlawful storage

Not to store or bring upon the Premises or any part thereof or upon the
Development or the land on which they are erected any goods or thing which in
the opinion of the Landlord are of an obnoxious dangerous or hazardous nature or
any explosive or combustible substance and not to place or leave in the Common
Area or any part thereof any box or rubbish or otherwise encumber the same.

 

- 14 -



--------------------------------------------------------------------------------

 

5.18 Unlawful immoral use or nuisance

Not to use the Premises or any part thereof for any unlawful or immoral act or
purpose and not to do or permit or suffer to be done any act or thing which may
be or become a nuisance to or give cause for reasonable complaint from the
occupiers of adjoining premises or of other parts of the Development or of
neighbouring buildings.

 

5.19 Infectious Illness

In the event of any infectious illness occurring in the Premises forthwith to
give notice thereof to the Landlord and to the proper public authorities and at
the expense of the Tenant to thoroughly fumigate and disinfect the Premises to
the satisfaction of the Landlord and such public authorities and otherwise
comply with their reasonable and lawful requirements with regard to the same.

 

5.20 Food and Drinks

Not without the prior written consent of the Landlord to permit the vendors of
food and drink or the servants or agents of such vendors to bring to or onto the
Premises or any part thereof or onto the Development or any part thereof food or
drink for consumption by the occupiers or others in the Premises save and except
in the case of the contractor or contractors who has or have been given the
right by the Landlord to provide food and drink service for the occupiers of the
Development.

 

5.21 Cooking etc

Not to permit or suffer cooking or preparation or storage of food and drink on
the Premises or any part thereof nor to permit or suffer anyone to sleep or
reside therein.

 

5.22 Obstruction of Windows and other parts of Premises

Not to cover or obstruct or permit or suffer to be covered or obstructed in any
manner or by any article or thing (other than blinds approved of by the
Landlord) the windows skylights or ventilation shafts or air-inlets or outlets
which reflect or admit light or enable air to flow into or out of the Premises.

 

5.23 Obstruction of Way

Not to obstruct in any manner howsoever the Common Area including the entrances
exits driveways and footways of and leading to the Development and/or the land
on which they are erected and to keep all internal and external parts of the
Development and the land clear and free of all obstruction at all times.

 

- 15 -



--------------------------------------------------------------------------------

 

5.24 Auction Sale

Not to permit or suffer to be carried on any auction or sale upon the Premises
or any part of the Development.

 

5.25 Use of Lifts

Not to load the lifts in the Development beyond the maximum limits as specified
in Item 8 of the First Schedule and not to place or take into the passenger
lifts any baggage furniture parcels sacks bags heavy articles or other goods or
other merchandise without the prior approval of the Landlord (such approval not
to be unreasonably withheld) save only such light articles such as brief-cases
attache cases and handbags. Provided that the Tenant shall not permit nor allow
any contractors workmen or cleaners (with or without equipment and tool(s))
engaged by the Tenant to use the passenger lifts of the Development and shall
ensure that they use only the service lift provided by the Landlord.

 

5.26 Machinery

Not to bring or permit or suffer to be brought onto the Premises or any part of
the Development used in common with the Landlord and other lessees any machines
or machinery save and except typewriters, computers and such other auxiliary
office equipment as are required for the purpose of the Tenant’s office and not
at any time to load or permit or suffer to be loaded on any part of the floors
of the Development or the Premises to a weight greater than:

 

  (i) 12.5 KN psm for the first to fourth storey units in the Development;

 

  (ii) 10.0 KN psm for fifth to eighth storey units in the Development; and

 

  (iii) 5.0KN psm for the 9th storey units in the building known as 438B
Alexandra Road Singapore 119968,

and shall when required by the Landlord distribute the load on any part of the
floor of the Premises in accordance with the directions and requirements of the
Landlord and in the interpretation and application of the provisions of this
Clause 5.26 relating to loading the decision of the Landlord shall be final and
binding on the Tenant. Before any machine machinery safe equipment or goods are
moved into or out of the Premises, to give to the Landlord due notice thereof
and the moving of the same must be done under the supervision of a person
nominated by the Landlord and at a time approved by the Landlord and at no other
time and the Landlord may direct the routing installation and location of all
such machine machinery safe equipment and goods and the Tenant shall observe and
comply with all such directions.

 

5.27 Signs

Not to affix paint or otherwise exhibit or permit or suffer to be affixed
painted or otherwise exhibited to or upon any part or on the exterior of the
Premises or on windows or doors

 

- 16 -



--------------------------------------------------------------------------------

thereof or in or about any part of the Development without the prior written
consent of the Landlord any sign light embellishment advertisement name notice
or banner whatsoever save and except the Tenant’s nameplate or signboard of a
size and form and at such locations as shall be approved in writing by the
Landlord, such consent not to be unreasonably withheld. The costs for making
such nameplate or signboard shall be borne by the Tenant and placed at such
location(s) on the floor(s) on which the Premises are situated as indicated by
the Landlord in its sole discretion.

 

5.28 Unsightly Objects

To keep the windows of the Premises closed at all times and not to erect or
install any sign device furnishing ornament or object which, in the opinion of
the Landlord, will impair spoil or detract from the architectural form or style
or the general appearance of the Development or the Common Area generally.

 

5.29 Curtains

To install and maintain at its own cost and expense at all times curtains or
blinds of the type quality and colour approved by the Landlord for all the
windows at the Premises (such approval not to be unreasonably withheld).

 

5.30 Radio, Television Aerials

Not without the consent in writing of the Landlord to erect or place upon within
or without the Premises any radio or television aerial or antenna or any
loudspeaker screen or similar device or equipment and not without the like
consent to use or permit to be used any radio television or other like media or
equipment likely to be heard or seen from outside the Premises Provided however
that any consent so given as aforesaid may at any time be withdrawn where the
Landlord so determines having regard to the interests of the Development as a
whole and/or the rights or interests of other lessees occupiers or persons
lawfully therein.

 

5.31 Subletting and Assignment

Not to assign underlet or otherwise part with or share the actual or legal
possession or the use of the Premises or any part thereof for any term
whatsoever. Where the Tenant is a corporation, any form of re-construction,
re-organisation, amalgamation, takeover or change in any of the shareholders of
the Tenant or any scheme of arrangement or compromise or any other scheme
affecting the existing constitution or structure of shareholdings of the Tenant
(save where the Tenant is a public listed company) shall be deemed to be an
assignment within the meaning of this Clause 5.31.

 

5.32 Avoidance of policy and increase of premia

Not to do or permit or suffer to be done anything whereby the policy or policies
of insurance on the Development or any part thereof against loss or damage by
fire or other risks for the time being subsisting may become void or voidable or
whereby the rate of

 

- 17 -



--------------------------------------------------------------------------------

premium thereof may be increased and to make good all damage suffered by the
Landlord and to repay to the Landlord all sums paid by the Landlord by way of
increased premia and all expenses incurred by the Landlord in or about any
renewal of such policy or policies rendered necessary by a breach or
non-observance of this covenant.

 

5.33 Indemnity

To indemnify and keep indemnified the Landlord and the Head Landlord from and
against all claims demands actions proceedings judgements damages losses writs
summonses suits orders decrees costs and expenses of any nature whatsoever which
the Landlord and the Head Landlord may suffer or incur for death injury loss
and/or damage caused, directly or indirectly by:

 

  5.33.1 any occurrences in or about the Premises or the use or occupation of
the Premises by the Tenant or by any of the Tenant’s employees independent
contractors agents or permitted occupier;

 

  5.33.2 the Tenant or its employees independent contractors agents or any
permitted occupier of the Premises the Development or any property in them
(including those caused directly or indirectly by the use or misuse waste or
abuse of water gas or electricity or faulty fittings or fixtures of the Tenant);
and

 

  5.33.3 any default by the Tenant in complying with the provisions of this
Lease.

 

5.34 Tenant’s insurance

 

  5.34.1 At all times during the Term and during any period of holding over to
take out and keep current at the Tenant’s own cost and expense:

 

  (i) a comprehensive public liability insurance policy in the joint names of
the Landlord and the Tenant (which shall include a provision for waiver of
subrogation against the Landlord and a cross-liability endorsement in such terms
as shall be satisfactory to the Landlord) for a sum of not less than S$5 million
per occurrence which shall be taken out with a reputable insurance company,
registered and operating in Singapore and the said policy shall be against
claims for personal injury, death or property damage or loss arising out of all
operations of the Tenant and any occurrence(s) in, upon or from the Premises
caused directly or indirectly by the Tenant or by any of the Tenant’s employees
independent contractors agents or any permitted occupier in or from the
Premises;

 

  (ii)

an adequate insurance policy (which shall include a provision for waiver of
subrogation against the Landlord and a cross-liability endorsement in such terms
as shall be satisfactory to the Landlord) for such amount not less than the full
insurable value as the Landlord may require against all risks and damage to the
Tenant’s property in the Premises, the furniture and fittings (including
internal partitions fixtures and fittings installed by the Tenant in the
Premises) windows doors and walls in or on the Premises and all parts

 

- 18 -



--------------------------------------------------------------------------------

 

thereof and other things in the Premises held in trust or on commission for
which the Tenant is responsible and/or which the Tenant is obliged to keep in
repair under the provisions of this Lease as well as all goods belonging to or
held in trust by the Tenant in the Premises. The policy shall be taken out with
an insurance company satisfying the criteria as aforementioned in Clause
5.34.1(i); and

 

  (iii) an adequate insurance policy which shall be taken out with an insurance
company as aforesaid in the joint names of the Landlord and the Tenant (which
shall include a provision for waiver of subrogation against the Landlord and a
cross-liability endorsement in such terms as shall be satisfactory to the
Landlord) in respect of all plate and tempered glass windows doors and walls in
or on the Premises in such amount not less than the full insurable value against
such risks as the Landlord may require.

 

  5.34.2 The Tenant shall produce to the Landlord on demand copies of the
policies referred to above as well as copies of the receipt for payment of
premia in respect thereof.

 

5.35 Compliance with statutes

At all times during the Term to promptly comply with and at the Tenant’s cost
and expense all such requirements as may be imposed on the occupier of the
Premises by any statute (including subsidiary legislation) now or hereafter in
force and any order rule regulation requirement and notice thereunder.

 

5.36 Information to be given to Landlord

Should the Tenant receive any notice from the government or any statutory public
or municipal authority with respect to the Premises, to give notice thereof
forthwith in writing to the Landlord.

 

5.37 Rules and regulations

To observe and perform and to cause all its employees independent contractors
agents invitees or licensees to observe and comply with all rules and
regulations contained in the Third Schedule or as may be varied amended or added
to by the Landlord from time to time under Clause 7.5.

 

5.38 Yielding up

Prior to the determination of the Term, the Tenant shall at its own cost remove
all additions and alterations to the Premises and restore the Premises in all
respects to its bare state and condition as stated in the Sixth Schedule and
where the approval of any government or statutory authority is required for any
reinstatement works, the Tenant shall procure the same. For the avoidance of
doubt, this obligation to reinstate shall also apply to any

 

- 19 -



--------------------------------------------------------------------------------

structures erected, equipment installed and works done in areas outside the
Premises that are allowed under this Lease. The Tenant agrees that it shall
abide by the reinstatement obligation herein stated notwithstanding the
condition in which possession of the Premises had been delivered to the Tenant.
Provided Always that the Landlord may request for some of the Tenant’s fittings
and installations to be left behind in the Premises. If the Tenant in its
discretion shall agree to the same, the Tenant shall leave such fittings and
installations in the Premises upon yielding up the Premises to the Landlord.

 

5.39 Removal and reinstatement

In carrying out any works as required in Clause 5.38, the Tenant shall also
ensure the following:

 

  (i) in the case of any electrical plumbing or air-conditioning works or
installations, all such works are completed by a nominated contractor of the
Landlord appointed by the Tenant;

 

  (ii) in all other cases, all such works are completed by a contractor
appointed by the Tenant and approved by the Landlord under the supervision of
the Landlord’s architect engineer or other consultant and in this respect the
Tenant agrees to pay for all costs fees and expenses of such architect engineer
or other consultant and to make good all damage done to the Premises by such
removal or reinstatement on or prior to the expiry of the Term. If the Tenant
shall fail to make good any damage done to the Premises by such removal or
reinstatement on or prior to the expiry of the Term, the Landlord may make good
all such damage and the costs incurred by the Landlord in making good all such
damage shall be paid by the Tenant to the Landlord within fourteen (14) days of
the Landlord notifying the Tenant of the amount thereof.

 

5.40 Redecoration

In addition to any other reinstatement obligation of the Tenant as provided in
this Lease, to redecorate the Premises to the satisfaction of the Landlord
immediately prior to the expiry or sooner determination of the Term. For the
purposes of this Clause 5.40, “redecorate” and “redecoration” shall include the
washing of the whole of the interior of the Premises, the repainting with two
coats of oil paint or emulsion paint or other appropriate treatment of all of
the internal parts of the Premises previously so treated and also the replacing
of all ceiling boards and floor tiles which in the reasonable opinion of the
Landlord are worn out or damaged and in need of replacement.

 

5.41 Costs to be reimbursed to Landlord

If the Tenant shall fail to comply with the provisions of Clauses 5.38 and 5.39
and the redecoration provisions mentioned in Clause 5.40, the Landlord may
attend to the same and if it so does, the Tenant shall within seven (7) days of
the Landlord’s notice pay or reimburse the Landlord the costs of such removal
reinstatement and/or redecoration carried out by the Landlord together with such
other amounts which the Landlord would

 

- 20 -



--------------------------------------------------------------------------------

have been entitled to receive from the Tenant had the Premises been held over by
the Tenant after expiry or sooner determination of the Term without the consent
of the Landlord for the period from the expiry of the Term until the due
completion of the removal reinstatement and/or redecoration works effected by
the Landlord pursuant to the provisions of this Clause 5.41.

 

5.42 Legal costs and stamp fees

To pay all legal costs (including the Landlord’s solicitors’ charges on a full
indemnity basis) stamp duty and all other disbursements and out-of-pocket
expenses incurred in the preparation and completion of this Lease, and in
connection with any assignment subletting or termination thereof otherwise than
by effluxion of time or with any claim or legal proceedings which may be brought
by the Landlord against the Tenant in connection with or arising out of this
Lease.

 

5.43 Goods and services tax

The Tenant shall pay to the Landlord any GST or other imposition of a like
nature by whatever name called that may be levied or imposed for any goods or
services supplied under or in connection with this Lease (the “Taxes”). Provided
that the obligation of the Tenant under the provisions of this Clause 5.43 shall
continue to apply notwithstanding the expiry or earlier determination of the
Term and regardless of whether any of the Taxes shall be assessed and/or payable
to the relevant government authority before, during or after the Term.

 

5.44 Confidentiality

The Tenant shall keep confidential and shall not at any time disclose or permit
to be disclosed the terms of this Lease, or any negotiations or discussions or
agreement for a renewal of this Lease or any matter in relation to this Lease,
except with the prior written consent of the Landlord or as required by law or
to the extent that such information has become public knowledge not due to the
Tenant’s breach of this undertaking.

 

6. Landlord’s Covenants

The Landlord hereby covenants with the Tenant as follows:

 

6.1 To provide, subject to Clause 7.11:

 

  6.1.1 Air-Conditioning

 

  (i)

air-conditioning services (the “Normal Hours Air-conditioning Services”) during
the Development’s Standard Operating Hours of 8.00 a.m. to 6.00 p.m. on weekdays
and 8.00 a.m. to 1.00 p.m. on Saturdays (except on ail public holidays including
Sundays) PROVIDED ALWAYS that such services may at the request of the Tenant be
extended by the Landlord (but without any obligation so to do) beyond the hours
hereinbefore mentioned on such

 

- 21 -



--------------------------------------------------------------------------------

 

terms as the Landlord may stipulate, including the payment by the Tenant of
additional charges such as but not limited to, labour charges, for such
additional air-conditioning services.

 

  (ii) for the Normal Hours Air-conditioning Services as mentioned in Clause
6.1.1(i), the Tenant shall pay the Landlord the rate as stated in Item 9a of the
First Schedule. The Landlord shall be entitled by notice in writing to the
Tenant to vary these rates as stated in item 9a of the First Schedule and such
new rates shall take effect from the date as specified in the Landlord’s letter
and such new rates may have retrospective effect.

 

  (iii) For the air-conditioning services provided other than the Normal Hours
Air-conditioning Services (“After Hours Air-Conditioning Services”), the Tenant
shall pay the Landlord the rate as stated in Item 9b of the First Schedule. The
Landlord shall be entitled by notice in writing to the Tenant to vary these
rates and such new rates shall take effect from the date as specified in the
Landlord’s letter and such new rates may have retrospective effect.

 

  (iv) For the air-conditioning services provided other than the Normal Hours
Air-conditioning Services, in addition to the After Hours Air-conditioning
Services, the Tenant shall also pay the Landlord labour charges at the rate as
stated in Item 9c of the First Schedule for Mondays to Saturdays and the rate as
stated in Item 9d of the First Schedule on Sundays and other public holidays
(“After Hours Air-Conditioning Labour Charges”). The Landlord shall be entitled
by notice in writing to the Tenant to vary these rates and such new rates shall
take effect from the date as specified in the Landlord’s letter and such new
rates may have retrospective effect.

 

  6.1.2 Lifts

Lift services available for use by the Tenant and the Tenant’s employees and
visitors between the hours of 8.00 a.m. to 6.00 p.m. on weekdays and 8.00 a.m.
to 1.00 p.m. on Saturdays (but not available on all public holidays including
Sundays) and at all other times a minimum of one lift shall be in operation for
use by the Tenant and its employees and invitees.

 

  6.1.3 Electricity

Electricity for the lighting of the passageways staircases toilets and other
common parts of the Development.

 

  6.1.4 Water

Water for the toilets in the Development.

 

- 22 -



--------------------------------------------------------------------------------

 

  6.1.5 Car Parking

The number of car parking lots as agreed between the Landlord and the Tenant for
use by the Tenant and their employees by way of licence at the prevailing
monthly charges as applicable from time to time and subject to such other terms
as the Landlord may stipulate in its Application Form for such car parking lots.
The Landlord shall be entitled to revise the said car park charge/terms by
serving a notice on the Tenant of such intention. The revised car park
charge/terms shall take effect at such date as may be stipulated in the notice.
Provided Always if the Tenant does not wish to accept the revised car park
charge/terms, the Tenant may request the Landlord to cease any licence in
relation to the car parking lots by serving a notice on the Landlord.

 

  6.1.6 Cleaning

Cleaning of the Common Area.

 

  6.1.7 Security

Provision of security for the Development.

 

  6.1.8 Alarm Services

Connection to and maintenance of fire and alarm systems for the Premises.

 

  6.1.9 Development’s repair and cleaning

Cleaning of the exterior of the Development (including the windows) repainting,
repairing and maintaining the Common Area.

 

  6.1.10 Toiletries

Provision of paper, soap and other toilet requisites to the toilet accommodation
on the floor(s) of the Development on which the Premises are situated.

 

6.2 Taxes

Subject to Clause 6.3, to pay all present and future rates taxes assessments and
outgoings imposed upon or in respect of the Development or any part thereof save
and except those herein agreed to be paid by the Tenant.

 

6.3 Insurance

To insure and keep insured the Development (excluding fittings and fixtures
installed by the Tenant) against damage by fire or such other risks as the
Landlord may deem fit and adequate.

 

- 23 -



--------------------------------------------------------------------------------

 

6.4 Quiet enjoyment

That the Tenant paying the Rent and Service Charge hereby reserved and
performing and observing the several covenants herein contained and on its part
to be observed and performed shall peaceably hold and enjoy the Premises without
any interruption from the Landlord or any person claiming under or in trust for
it.

 

7. Provisos

PROVIDED ALWAYS AND IT IS HEREBY AGREED AND DECLARED as above:

 

7.1 Determination

If the Rent and/or the Service Charge hereby reserved or any part thereof shall
at any time be unpaid for fourteen (14) days after the same shall have become
due (whether formally demanded or not) or if any covenant on the Tenant’s part
herein contained shall not be observed or performed or if the Tenant being a
company shall go into liquidation whether voluntary (save for the purpose of
amalgamation or re-construction) or compulsorily or an application is made to
appoint a receiver of its undertaking property or assets or an application is
made to place the Tenant under the judicial management of a judicial manager or
being an individual shall have a receiving order or an adjudication order made
against him or if the Tenant shall take any steps to make any arrangement or
composition with creditors or if any execution or attachment shall be levied
upon or issued against any of the property or assets of the Tenant and shall not
be paid off or discharged within seven (7) days thereof or a proposal or notice
of compulsory acquisition or notice of intended compulsory acquisition is made
or issued by the Government of Singapore, or any governmental authority or
statutory corporation, in respect of the Development or any part thereof; then
and in any one of the said cases it shall be lawful for the Landlord at any time
thereafter to re-enter upon the Premises or any part thereof in the name of the
whole and thereupon the Term shall forthwith and absolutely cease and determine.
In addition, save where this Lease is terminated by reason or the intended
compulsory acquisition of the Development or any part thereof, the Landlord may
also forfeit the Deposit or any part thereof as the Landlord may in its absolute
discretion determine to compensate the Landlord for its loss or damage.

The foregoing is without prejudice to the right of action, and any other right
and remedy, of the Landlord in respect of any arrears of Rent and Service Charge
or any antecedent breach by the Tenant of this Lease (including the breach
giving rise to the termination). It shall be assumed for the purposes of the
Landlord’s duty to mitigate damages that all steps taken by the Landlord are
reasonable unless proved otherwise by the Tenant.

 

7.2 Interest on Arrears

In addition and without prejudice to any other right power or remedy of the
Landlord if the Rent and/or Service Charge hereby reserved or any part thereof
or any other sums payable to the Landlord under this Lease shall at any time
remain unpaid on its due date (whether formally demanded or not) then the Tenant
shall pay to the Landlord interest thereon at twelve per cent (12%) per annum
computed on a daily basis from the due date for the payment of the Rent, Service
Charge and/or any other sum until the payment thereof in full (before as well as
after judgement).

 

- 24 -



--------------------------------------------------------------------------------

 

7.3 Landlord’s Rights Against Tenant’s Goods

Notwithstanding anything herein contained in this Lease if this Lease shall come
to an end whether by effluxion of time or otherwise and the Tenant shall fail to
remove all its goods (which expression where hereinafter used shall include
personal property of every description) from the Premises forthwith or if in the
Landlord’s reasonable opinion the Tenant has behaved in such a manner that the
Tenant may be said to have abandoned the Premises and terminated this Lease
unilaterally then and in any of the said cases it shall be lawful for the
Landlord to sell or otherwise dispose of the goods of the Tenant in the Premises
at such time or times and at such price or prices as the Landlord shall think
fit and without prejudice to the other rights and remedies of the Landlord, the
Landlord shall after payment out of the proceeds of sale the costs and expenses
connected with the said sale apply the net proceeds of sale towards payment of
all arrears of Rent, Service Charge and the interest thereon and all other sums
of money due and payable by the Tenant to the Landlord under this Lease and the
balance (if any) shall be paid over to the Tenant, without interest. If there
are no sale proceeds or if such proceeds are insufficient, then all outstanding
sums recoverable by the Landlord under this Clause 7.3 shall be payable by the
Tenant to the Landlord within fourteen (14) days of demand. Where the Landlord
is unable to lease or otherwise deal with the Premises for any period of time
due to the Tenant’s failure to remove its goods, the Tenant shall be deemed to
be holding over during such period for the purpose of Clause 7.17. The Tenant
shall indemnify the Landlord against any and all liability incurred by the
Landlord to any third party whose property shall have been sold or disposed of
by the Landlord in the bona fide belief (which shall be presumed unless the
contrary be proved) that such property belonged to the Tenant and was liable to
be dealt with as such pursuant to this Clause 7.3.

 

7.4 Weights and Stresses

The Landlord shall have the power to prescribe the weight and proper position of
all iron or steel safes and other heavy machinery and equipment furniture
articles or goods whatsoever in the Premises and any or all damage caused to the
Development or any part thereof by the Tenant or anyone on its behalf by taking
or moving out any safe machinery equipment furniture goods or other articles
during the time such are in the Development shall be made good by the Tenant, or
if made good by the Landlord, at the expense of the Tenant.

 

7.5 Rules and Regulations

The Landlord shall have the right at any time and from time to time to add to
amend cancel or suspend the rules and regulations contained in the Third
Schedule as in the reasonable opinion of the Landlord may from time to time be
required for the management security care or cleanliness of the Development or
for the preservation of good order therein or for the convenience of lessees and
other occupiers of the Development and all such rules and regulations shall bind
the Tenant upon and from the date on which notice in

 

- 25 -



--------------------------------------------------------------------------------

writing thereof is given to it by the Landlord. If there shall be inconsistency
between the provisions of this Lease and the provisions of such rules and
regulations then the provisions of this Lease shall prevail unless otherwise
expressly stated.

 

7.6 Untenantability

That if the Premises or any part thereof shall be damaged or destroyed by fire
flood lightning storm tempest or other cause so as to render the Premises
substantially unfit for occupation and use (except where such damage or
destruction has been caused in any way by the act or default of the Tenant its
servants independent contractors agents visitors invitees or licensees):

 

  (i) the Rent and Service Charge hereby covenanted to be paid or a fair and
just proportion thereof according to the nature and extent of the damage
sustained shall be suspended until the Premises shall again be rendered fit for
occupation and use, and any dispute concerning this Clause 7.6 shall be
determined by a single arbitrator in accordance with the Arbitration Act (Cap.
10);

 

  (ii) where the Landlord in its absolute discretion shall decide that the
Development or the Premises are so badly damaged that the rebuilding or
reconstruction thereof in its previous form will be impracticable or
undesirable, the Landlord may within ninety (90) days after such damage or
destruction has been sustained give notice to the Tenant in writing to terminate
the Lease and upon such notice being given, this Lease shall terminate and the
Tenant shall (if still in occupation) vacate the Premises without compensation
from the Landlord but such termination as aforesaid shall be without prejudice
to the rights of the Landlord in respect of any antecedent breach by the Tenant
of any of its covenants herein contained;

 

  (iii) if, after the Premises or any part thereof shall have been damaged or
destroyed as described in this Clause 7.6 and the Landlord decides, at its
absolute discretion, to proceed with the reinstatement or repair of the same,
all insurance moneys payable pursuant to any insurance effected by the Tenant
pursuant to this Lease in respect of all plate glass, fixtures and fittings and
installations at the Premises (and any additional insurance as may have been
required by the Landlord) shall be applied towards such reinstatement and
repair;

 

  (iv) if after the said damage or destruction, the Lease is determined in
accordance with Clause 7.6(ii) all insurance moneys payable pursuant to any
insurance effected by the Landlord in respect of the Premises shall belong to
the Landlord solely,

PROVIDED ALWAYS that nothing herein contained shall be deemed to impose any
obligation upon the Landlord to rebuild or reinstate or make fit for occupation
the Premises or any part of the Development.

 

7.7 Refusal of Access

Notwithstanding anything herein contained, the Landlord may at its sole
discretion stipulate any security measures and procedures it from time to time
deems necessary in the interests of the security of the Development and for this
purpose, the Landlord shall

 

- 26 -



--------------------------------------------------------------------------------

have the right at all times to refuse access to the Development or otherwise
control such access in respect of any person whose presence in the Development
might in the reasonable opinion of the Landlord be prejudicial to the safety
character reputation and interest of the Development and its lessees or
occupiers or who has not complied with the Landlord’s rules and regulations in
respect of visitors to the Development. The Tenant shall abide with all security
measures and procedures as the Landlord may from time to time stipulate and
shall also procure that its employees, agents and invitees fully comply with all
the Landlord’s security measures and procedures. Provided Always that the
Landlord may at its sole discretion at any time deny film crews and other media
personnel from entering the Development or any part thereof.

 

7.8 Waiver of Covenant

No condoning excusing or overlooking by the Landlord of any default breach or
non-observance or non-performance by the Tenant at any time or times of any of
the Tenant’s obligations herein contained shall operate as a waiver of the
Tenant’s obligations hereunder in respect of any continuing or subsequent
default breach or non-observance or non-performance or so as to defeat or affect
in any way the rights of the Landlord herein in respect of any such continuing
or subsequent default breach or non-observance or nonperformance and no waiver
by the Landlord shall be inferred from or implied by anything done or admitted
by the Landlord unless expressed in writing and signed by the Landlord. Any
consent given by the Landlord shall operate as a consent only for the particular
matter to which it relates and shall in no way operate as a waiver or release of
any of the provisions hereof, nor shall it be construed as dispensing with the
necessity of obtaining the specific written consent of the Landlord in future,
unless expressly so extended.

 

7.9 Landlord not liable for damages

The Landlord and the Head Landlord shall not be liable or in any way responsible
to the Tenant or any of the Tenant’s employees independent contractors agents
invitees or licensees or to any other person for any death injury loss or damage
which may be suffered or sustained to any property or by any person in the
Development or on the land they are erected on howsoever occurring.

 

7.10 Service of notice

 

  7.10.1 Any notice or other document or writing required to be served delivered
or given under this Lease to the Tenant shall be deemed sufficiently served if
sent by registered post to the Tenant’s address as stated in this Lease or its
registered office (if applicable) or left at the Premises.

 

  7.10.2 Any notice or other document or writing required to be served delivered
or given under this Lease to the Landlord shall be deemed sufficiently served if
sent by registered post to the Landlord’s registered office or left at the
registered office of the Landlord.

 

  7.10.3 Any notice or other document or writing required to be served delivered
or given under this Lease to the Head Landlord shall be deemed sufficiently
served if sent by registered post to or left at the registered office of the
Head Landlord.

 

- 27 -



--------------------------------------------------------------------------------

  7.10.4 A notice by one party to the other party shall be deemed to be received
by the other party within forty-eight (48) hours of posting.

 

  7.10.5 In the event of any action or proceedings in respect of this Lease
(including any action for the recovery of any sums due to the Landlord) the
Tenant agrees and accepts that any document which is not required by written law
to be served personally shall be sufficiently served on the Tenant if addressed
to the Tenant at the address as stated in this Lease or forwarded to the Tenant
by registered post at the principal or last known place of business of the firm
or the Tenant’s registered office if a body corporate or the Tenant’s last known
address if an individual.

 

  7.10.6 All notices or other document or writing from the Landlord or the
Tenant to the Head Landlord shall be copied to:

Frasers Centrepoint Asset Management (Commercial) Ltd

438 Alexandra Road

#21-00 Alexandra Point

Singapore 119958

(or such other address as may be notified to the Landlord or the Tenant from
time to time).

 

  7.10.7 For the avoidance of doubt, all notices or other document or writing
from the Tenant to the Head Landlord shall be sent via the Landlord save that
this Clause 7.10.7 shall not be applicable during the Residual Term.

 

7.11 No claim by Tenant

Notwithstanding anything herein contained the Landlord and the Head Landlord
shall not be liable to the Tenant, nor shall the Tenant have any claim against
the Landlord and the Head Landlord in respect of:

 

  (a) any interruption in any of the services hereinbefore mentioned by reason
of necessary repair replacement or maintenance of any installation or apparatus
or any part thereof or damage thereto or destruction thereof by fire water riot
act of God act of terrorism bomb hoaxes or other cause beyond the Landlord’s or
the Head Landlord’s control or by reason of mechanical or other defect or
breakdown or other inclement condition or shortage of manpower fuel materials
electricity or water or by reason of labour dispute or where caused by the acts
or omissions of third parties;

 

  (b) any act omission default misconduct of any porter attendant or other
servant or employee independent contractor or agent of the Landlord or the Head
Landlord in or about the performance or purported performance of any duty
relating to the provision of any of the services supplied by the Landlord or the
Head Landlord to lessees and occupiers of the Development;

 

  (c) any damage injury or loss arising out of short circuits of the electrical
wiring, explosion, falling plaster or the leakage from the piping wiring and
sprinkler system in the Development and/or the structure of the Development or
any overflow of water from any part of the Development;

 

- 28 -



--------------------------------------------------------------------------------

 

  (d) any death damage injury or loss to the Tenant arising out of any acts or
omissions of any other lessees independent contractors occupiers of the
Development or any other persons whomsoever or resulting from any occurrence at
any other part of the Development whether directly or indirectly;

 

  (e) any consequential and/or economic loss, damages or expenses incurred by
the Tenant by reason of any bomb hoax and/or acts of terrorism at the
Development;

 

  (f) any diminution or obstruction of light, air or view by any building or
structures that may be erected within or adjacent to the Development or any part
thereof; and

 

  (g) any consequential loss or inconvenience arising from any security measures
imposed from time to time by the Landlord or the Head Landlord in the interests
of the security of the Development,

Provided Also that no contractor, architect, engineer or other consultant,
approved or appointed by the Tenant whether with the approval of the Landlord or
not for any purpose related to the Premises shall in any way be deemed to be the
agent or employee of the Landlord, and the Landlord shall not in any way be
liable nor responsible for any act, omission, default, misconduct or negligence
of such contractor, architect, engineer or other consultant.

 

7.12 Notice of Vacancy

In the event of the Tenant failing to sign the new Lease with the Landlord for a
further term by the date not later than three (3) months prior to the expiry of
the Term, or following any notification by the Tenant that the Tenant does not
intend to renew its lease, whichever is earlier, the Landlord shall be entitled
to exhibit outside the Premises or on the doors thereof a notice stating that
the Premises are to be vacant and for letting and the Tenant shall permit all
prospective lessees or purchasers of the Premises accompanied by a
representative of the Landlord free ingress to and egress from the Premises for
the purpose of viewing the Premises.

 

7.13 Change of location of entrances etc

The Landlord shall have the right at any time without the same constituting an
actual or constructive eviction of the Tenant, and without incurring any
liability to the Tenant therefor, to change the arrangement and/or location of
entrances passageways doors doorways partitions landings staircases lobbies
lifts toilets and other public parts and the Common Area of the Development or
any of the services or any apparatus serving the Development and to change the
name number or designation by which the Development is known.

 

- 29 -



--------------------------------------------------------------------------------

 

7.14 No liability for injury or damage

The Landlord and the Head Landlord shall not be under any liability whatsoever
to the Tenant or to any person whomsoever in respect of any injury or damage to
any property or sustained by the Tenant or such other persons as aforesaid,
caused by or through or in any way owing to the overflow of water from any
offices or premises in the Development whatsoever save where caused by the gross
negligence of the Landlord, the Head Landlord and/or its respective employees.

 

7.15 No rights of Tenant to enforce covenants relating to other portions of the
Development

Nothing herein contained shall confer on the Tenant any right to enforce any
covenant or enforce any agreement relating to other portions of the Development
demised by the Landlord or limit or affect the right of the Landlord in respect
of any such other premises to deal with the same and impose and vary such terms
and conditions in respect thereof in any manner as the Landlord may think fit.

 

7.16 Viewing by purchasers

To permit all prospective purchasers of the Premises and/or the Development
accompanied by a representative of the Landlord free ingress to and egress from
the Premises for the purpose of viewing the Premises at anytime during the Term
upon prior notice to the Tenant having been given.

 

7.17 Holding over

If, without any express written agreement between the Landlord and the Tenant,
the Tenant fails to deliver vacant possession of, or continues to occupy the
Premises after the expiration or earlier determination of the Term, the Tenant
shall be deemed to be holding over and, without prejudice to any right or remedy
of the Landlord, shall pay to the Landlord for every day of such holding over
double the amount of Rent or the prevailing market rent (whichever is higher)
and double the amount of the Service Charge applicable at the expiry of the Term
and there shall be no renewal of this Lease by operation of law or pursuant to
the provisions of this Lease. The provisions herein shall not be construed as
the Landlord’s consent for the Tenant to hold over after the expiration or
earlier determination of the Term. All sums under this Clause 7.17 shall be
payable by the Tenant to the Landlord on demand.

 

7.18 Condition of the Premises

The Tenant acknowledges and declares that no promise representation warranty or
undertaking has been given by or on behalf of the Landlord in respect of the
suitability of the Premises or the Development for any business to be carried on
therein or to the fittings, view, facing, access of light or air to the
Premises, level of sound audible within the Premises, finishes, facilities and
amenities of the Premises or the Development or as to other businesses to be
carried on in the Development otherwise than in the Lease contained.

 

- 30 -



--------------------------------------------------------------------------------

 

7.19 Right to Distrain

It is hereby expressly agreed that all moneys payable under this Lease by the
Tenant to the Landlord, including but not limited to Rent, Service Charge, GST,
charges (if any) relating to the provision of air-conditioning to the Premises
by the Landlord (whether during the hours as specified in Clause 6.1.1(i) or
after the same), insurance premiums and interest payable on late payments shall
be deemed to be rent recoverable in the manner provided in the Distress Act (Cap
84). For the purposes of the said Act and for the purposes of any right or
remedy which the Landlord wishes to exercise or pursue, all such moneys shall be
deemed to be rent in arrears if not paid in advance or at the times and in the
manner as provided in this Lease. All costs and expenses (including without
limitation all legal costs and charges on a full indemnity basis) incurred
pursuant to or in any way arising in relation to any step taken by the Landlord
in the exercise of its rights under the said Act, or pursuant to any right or
remedy available to the Landlord shall be payable by the Tenant, and insofar as
such sums are not recovered under such distrain they shall be recoverable as a
debt from the Tenant to the Landlord.

 

7.20 No caveat and subdivision

The Tenant shall not, at any time before, during or after the Term, register
this Lease nor lodge a caveat in respect of this Lease (or in respect of any
option to renew pursuant to this Lease) at the Singapore Land Authority nor
shall the Tenant be entitled to require the Landlord to subdivide the
Development or any part thereof or to do any act or thing which could result in
the Landlord being required to subdivide the Development or any part thereof.

 

7.21 Severance

The illegality, invalidity or unenforceability of any provision of this Lease or
part thereof under the law of any jurisdiction shall not affect its legality
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision or the rest of that
provision.

 

7.22 Entire Agreement

The Landlord and the Head Landlord shall not be bound by any statements
representations or promises with respect to the Development, or in respect of
the Premises, except as expressly set forth in this Lease and the Letter of
Offer issued by the Landlord to the Tenant in respect of the Premises and dated
the date as specified in Item 10 of the First Schedule (the “Letter of Offer”).
The agreement between the Parties is set forth herein and in the Letter of Offer
(including all provisions incorporated by reference in these documents) and
shall in no way be modified by any statements, representations or promises made
contrary to the same. Provided however that the provisions of the Letter of
Offer shall remain in full force and effect, in so far as such provisions are
still required to be observed and performed but in the case of any inconsistency
between the provisions of the Letter of Offer and the provisions of the Lease,
the terms of the Letter of Offer shall prevail.

 

- 31 -



--------------------------------------------------------------------------------

 

7.23 Landlord’s right to redevelopment and relocation

 

  7.23.1 Notwithstanding ail the other terms and conditions of this Lease, the
Landlord may in its sole and absolute discretion determine that:

 

  (i) the Development (the whole or part) is to be demolished for redevelopment;
or

 

  (ii) the Development or any part thereof is to be renovated, retrofitted,
refurbished or altered or repositioned to change the Development’s profile; or

 

  (iii) reconfiguration works are to be effected in the Development, including
but not limited to alteration in any way whatsoever, or any change to the
structure, layout, design and/or use of the Development (including erection of
refreshment areas, kiosks, signs, seating, fixtures, fittings, machinery), to
the revision of the boundaries of all or some of the premises in the
Development,

then, the Landlord shall be entitled to terminate this Lease by giving to the
Tenant three (3) months’ notice in writing, but without prejudice to the rights
and remedies to the Landlord against the Tenant in respect of any antecedent
breach of this Lease by the Tenant. On the expiry of the three (3) month notice,
the Tenant shall yield up the Premises to the Landlord in accordance with the
terms and conditions of this Lease.

 

  7.23.2 The Tenant acknowledges, confirms and agrees that the Tenant is aware
of this term of the Lease and shall not be entitled to any compensation
whatsoever from the Landlord, or make any claim whatsoever against the Landlord.

 

  7.23.3 The Tenant further acknowledges confirms and agrees that it is aware
that upon the occurrence of any of the events described in Clause 7.23.1, such
demolition, renovation, retrofitting, reconfiguration or alterations or
repositioning of the Development’s tenant-mix may be carried out in phases and
the Tenant shall not hold the Landlord responsible for any interference and/or
inconvenience caused (if any) to the Tenant, the Premises, the Tenant’s
business, the Tenant’s customers or clients and/or licensees directly or
indirectly as a result of such demolition, renovation, retrofitting,
reconfiguration or alternation or repositioning of the Development’s tenant-mix.

 

  7.23.4 Without prejudice to the Landlord’s rights as stated in Clauses 7.23.1,
7.23.2 and 7.23.3 upon the occurrence of any of the events described in Clause
7.23.1, the Landlord in the Landlord’s sole and absolute discretion may
re-locate the Tenant to another premises within the Development, and the lease
for the re-location premises shall be on such terms and conditions (including
but not limited to the Rent and Service Charge) as shall be determined by the
Landlord. In the event the Tenant does not agree to the re-location premises
and/or the terms and conditions for the lease of the re-location premises, this
Lease shall cease and determine as provided above.

 

- 32 -



--------------------------------------------------------------------------------

 

7.24 Landlord’s Right to Assign

 

  7.24.1 The Landlord shall be entitled to assign all its rights and interest
under this Lease or transfer sell dispose of or otherwise deal with its estate
and interest in the Development or any part thereof at any time and from time to
time in the Landlord’s absolute discretion PROVIDED THAT the Landlord shall
ensure that the transferee takes its interest subject to this Lease and that the
Landlord notifies the Tenant of such transfer.

 

  7.24.2 The Tenant hereby expressly acknowledges and undertakes to the Landlord
that where the Landlord assigns, transfers, sell, disposes of or deals with its
right and interest in under or arising out of this Lease (including the transfer
of the Deposit) or its estate and interest in the Development or any part
thereof, the Tenant shall be deemed to have consented to such assignment and
shall accept any assignee of the Landlord as its new Landlord and shall release
the Landlord from all its obligations under the provisions of this Lease and in
particular the obligation to the Tenant to refund the Deposit and any other sums
pursuant to the terms of this Lease. Any such assignment shall bind the Tenant
as if the assignee were an original party hereto in respect of the benefits and
rights and/or obligations assigned to that assignee and all references herein to
the Landlord shall include any such assignee as aforesaid. Where required by the
Landlord, the Tenant shall enter into and execute any agreement or assignment
entered into or to be entered into by the Landlord and its assignee, such
agreement or assignment to be prepared by and at the expense of the Landlord.

 

7.25 Special Terms and Conditions

The Tenant shall also at its sole cost comply with the provisions as stated in
the Fourth Schedule and the provisions of the Fourth Schedule shall apply to
this Lease.

 

8. Surrender of Head Lease

 

8.1 In the event that the Landlord has, under the Head Lease, given written
notice to the Head Landlord that the Landlord intends to surrender the Head
Lease and the term of the Head Lease to the Head Landlord, the Head Landlord
shall give written notice to the Tenant, informing the Tenant of the effective
date of surrender of the Head Lease (the “Effective Date”).

 

8.2 The Parties hereby agree that upon the surrender of the Head Lease and the
term of the Head Lease, the following provisions shall apply:

 

  8.2.1 the Head Landlord shall with effect from (and including) the Effective
Date, perform, observe and be bound by all of the covenants to be observed and
performed by the Landlord, contained or implied in this Lease;

 

  8.2.2 the Tenant shall accept the liabilities and obligations of the Head
Landlord in lieu of the Landlord’s liabilities and obligations and agree that
all covenants made by, and the obligations of, the Tenant under this Lease shall
be made by, and be binding on, the Tenant for the benefit of the Head Landlord;

 

- 33 -



--------------------------------------------------------------------------------

 

8.2.3 with effect from (and including) the Effective Date, the Tenant and the
Landlord shall release and discharge each other from all liabilities,
obligations, claims and demands whatsoever arising on and after the Effective
Date from or in connection with this Lease and in respect of anything done or
omitted to be done under or in connection therewith but without prejudice to the
rights of the Head Landlord and the Tenant against each other in respect of any
liabilities, obligations, claims and demands from the Effective Date and without
prejudice to the rights of the Landlord and the Tenant against each other in
respect of antecedent breaches of this Lease prior to the Effective Date;

 

8.2.4 the Head Landlord shall fully indemnify the Landlord against all claims,
demands, actions, proceedings, damages, losses, costs, expenses and liabilities
caused or contributed by any default or failure on the Head Landlord’s part to
discharge and fulfil as aforesaid the obligations of the Landlord under this
Lease with effect from (and including) the Effective Date, to the intent that
the Landlord shall not be under no further obligations or liabilities to and
suffer no loss or expense under any claim made by the Tenant in relation to this
Lease provided that nothing herein shall be construed as rendering the Head
Landlord liable for any breach by the Landlord of its obligations under this
Lease prior to the Effective Date;

 

8.2.5 (where the Deposit is furnished in cash) the Deposit shall be transferred
by the Landlord to the Head Landlord and upon such transfer, the Tenant shall
release the Landlord from its obligation to refund the Deposit to the Tenant
pursuant to the terms of this Lease;

 

8.2.6 (where the Deposit is furnished by way of a bank guarantee) the Landlord
must, subject to the consent of the Tenant and the consent of the issuer of the
bank guarantee (if required under the terms of such bank guarantee), assign the
benefit of the bank guarantee or, where such consent is refused or withheld,
procure a replacement bank guarantee in favour of the Head Landlord on
substantially the same terms as the existing bank guarantee;

 

8.2.7 the A&A Works Deposit (if the A&A Works Deposit is still being held by the
Landlord) shall be transferred by the Landlord to the Head Landlord and upon
such transfer, the Tenant shall release the Landlord from its obligation to
refund the A&A Works Deposit to the Tenant pursuant to the terms of this Lease;
and

 

8.2.8 the Tenant shall make all necessary arrangements for the following:

 

  (i) either:

 

  (a) the amendment of the comprehensive public liability insurance policy which
the Tenant has taken up in the joint names of the Landlord and the Tenant for
the Term pursuant to Clause 5.34.1 (i) so that such comprehensive public
liability insurance policy is now taken up in the joint names of the Head
Landlord and the Tenant; or

 

- 34 -



--------------------------------------------------------------------------------

 

  (b) the issuance of a new comprehensive public liability insurance policy in
the joint names of the Head Landlord and the Tenant for the term commencing from
the Effective Date to the date of expiry of the Term (the “Remaining Term”)
pursuant to and in accordance with the requirements of Clause 5.34.1 (i); and

and to furnish to the Head Landlord, copies of such amended or re-issued
comprehensive public liability insurance policy in accordance with the
provisions of Clause 5.34.

 

  (ii) either

 

  (a) the amendment of the plate and tempered glass insurance policy which the
Tenant has taken up in the joint names of the Landlord and the Tenant for the
Term pursuant to Clause 5.34.1(iii) so that such plate and tempered glass
insurance policy is now taken up in the joint names of the Head Landlord and the
Tenant; or

 

  (b) the issuance of a new plate and tempered glass insurance policy in the
joint names of the Head Landlord and the Tenant for the Remaining Term pursuant
to and in accordance with the requirements of Clause 5.34.1 (iii),

and to furnish to the Head Landlord, copies of such amended or re-issued plate
and tempered glass insurance policy in accordance with the provisions of Clause
5.34.

 

9. Termination of Head Lease

 

9.1 In the event that the Head Landlord exercises its right of re-entry under
the Head Lease and re-possesses the Property and the Head Lease is terminated as
a result thereof, the Head Landlord shall give to the Tenant written notice of
such termination (the “Head Lease Termination Notice”) and with effect from (and
including) the date specified in the Head Lease Termination Notice (the
“Termination Effective Date”):

 

  9.1.1 the Head Landlord shall be deemed to have agreed to lease the Premises
to the Tenant, and the Tenant hereby agrees that with effect from (and
including) the Termination Effective Date, the Tenant shall be deemed to have
agreed to take a lease of the Premises from the Head Landlord, on the same terms
as contained in this Lease (except for Clauses 8 and 9 and such variations as
may be necessary to reflect the Head Landlord as the immediate landlord of the
Tenant, for the remaining duration of the Term (the “Residual Term”) and the
commencement date of the Residual Term, which shall be the Termination Effective
Date); and

 

- 35 -



--------------------------------------------------------------------------------

 

  9.1.2 all references in this Lease to the “Landlord” shall, forthwith mean and
refer to the “Head Landlord”.

 

9.2 The stamp duty payable in respect of the Residual Term shall be borne by
Orrick Investments Pte Limited and British and Malayan Trustees Limited in its
capacity as trustee of FCOT, in such proportion as may be agreed between them.
For the avoidance of doubt, the Tenant shall not be required to pay the stamp
duty in respect of the Residual Term.

 

10. Governing Law and Submission to Jurisdiction

This Lease is governed by Singapore law and the Parties agree to submit to the
nonexclusive jurisdiction of the courts of the Republic of Singapore.

 

11. Contracts (Rights of Third Parties) Act (Cap. 53B)

A person who is neither the Head Landlord, the Landlord nor the Tenant has no
right under the Contracts (Rights of Third Parties) Act (Cap. 53B) to enforce or
enjoy the benefit of any term of this Lease.

 

12. Limitation of Liability

Notwithstanding any contrary provision in this Lease, it is hereby agreed and
acknowledged that the Head Landlord is entering into this Lease in its capacity
as trustee for FCOT and not in its personal capacity. Any liability of or
indemnity (if applicable) of the Head Landlord under this Lease shall be
strictly limited only to the assets of FCOT over which the Head Landlord in its
capacity as trustee has recourse and shall not extend to any of the Head
Landlord’s personal assets or any assets held by the Head Landlord as trustee
for any other trust.

 

13. Stamp Duty

The Tenant shall bear all stamp duty on this Lease.

 

- 36 -



--------------------------------------------------------------------------------

 

First Schedule

Particulars

 

1. Tenant (Page 1, paragraph 1) : LIONBRIDGE SINGAPORE PTE. LTD. (Company
Registration No. 199707055C), a company incorporated in the Republic of
Singapore and having its registered office at 438B Alexandra Road #02-07/08
Alexandra Technopark Singapore 119968.

 

2. Premises (Clause 1.1) : All the premises known as Unit #02-08 on the second
storey of the building known as 438B Alexandra Road Singapore 119968 being the
area delineated and hatched red on the plan annexed hereto as Annexure A and
containing an area of 412 square metres.

 

3a. Commencement Date (Clause 1.1): 16 September 2010.

 

3b. Lease Period (Clause 1.1): Three (3) years.

 

3c. Expiry Date of the Term (Clause 1.1): 15 September 2013.

 

4a. Monthly Rent (Clause 1.1): S$14,131.60.

 

4b. Monthly Rent Rate (Clause 1.1): S$34.30 per square metre per month of the
area of the Premises as stated in Item 2 of this First Schedule.

 

5a. Monthly Service Charge (Clause 1.1): S$2,060.00.

 

5b. Monthly Service Charge Rate (Clause 3): Singapore Dollars Five Only (S$5.00)
per square metre per month of the area of the Premises as stated in Item 2 of
this First Schedule.

 

6. Deposit (Clause 4.1): Singapore Dollars Forty Eight Thousand Five Hundred and
Seventy Four and Cents Eighty Only (S$48,574.80).

 

7. Permitted Use (Clause 5.16): Light industrial as approved by the relevant
authorities

 

8. Maximum Lift Loads (Clause 5.25):

For goods lifts: 4000 kg per lift

For firemen lifts: 700 kg per lift

For passenger lifts: 1155 kg per lift.

 

9a. Normal Hours Air-conditioning Services Rate: (Clause 6.1.1(ii)): SS0.009 per
square metre per hour.

 

9b. After Hours Air-conditioning Services Rate: (Clause 6.1.1 (iii)): S$0.009
per square metre per hour.

 

- 37 -



--------------------------------------------------------------------------------

 

9c. Labour Charges for After Hours Air-conditioning Services: (Clause 6.1.1
(iv)): S$8.54 per hour for Mondays to Saturdays.

 

9d. Labour Charges for After Hours Air-conditioning Services: (Clause 6.1.1
(iv)): S$11.38 per hour for Sundays and other public holidays.

 

10.

Date of Letter of Offer (Clause 7.22): 11 May 2010 as varied by Letters of Offer
dated 08th June 2010 and 19th August 2010.

 

11. A&A Works Deposit (Paragraph 4.2 of Second Schedule): N.A. (or such other
sum as the Landlord may specify from time to time).

 

- 38 -



--------------------------------------------------------------------------------

 

Second Schedule

Tenant’s Additions and Alterations to the Premises

(Clause 5.8)

 

1. The Tenant will at the Tenant’s own cost and expense prepare and submit to
the Landlord for approval the plans and specifications of the Tenant’s proposed
addition and alteration works to the Premises (the “A & A Works”) and the
Tenant’s proposed schedule for carrying out the said works (the “A & A Work
Schedule”) before any such is carried out. Notwithstanding any approval of the
plans by the Landlord (including any terms and conditions imposed by the
Landlord), the same shall not in any way relieve the Tenant of any of its
obligations to ensure that all addition and alteration works carried out in the
Premises shall be in full compliance with any regulatory requirements of the
relevant authorities.

 

2. The Tenant will at the Tenant’s own cost and expense apply for and obtain the
necessary approvals from the relevant authorities for the Tenant’s A&A Works.

 

3. The Tenant will not commence the Tenant’s A&A Works unless the approvals of
the Landlord and the relevant authorities have been obtained.

 

4. Prior to the commencement of the Tenant’s A&A Works, the Tenant shall:

 

  4.1 effect and maintain a public risk insurance and workmen’s compensation
insurance and shall produce proof thereof to the Landlord on request; and

 

  4.2 pay to the Landlord a cash renovation deposit of such sum as specified in
Item 11 of the First Schedule as security for the due performance and completion
of the Tenant’s A&A Works or such other sum as the Landlord may specify from
time to time (the “A & A Works Deposit”) and such other works as may be
prescribed by the Landlord including the removal of waste and debris. The A&A
Works Deposit shall be refunded to the Tenant without interest within two
(2) months from the satisfactory completion of the Tenant’s A&A Works and the
said other works as well as the submission of all necessary approved plans in
respect thereof to the Landlord after clearance from all relevant authorities.

 

5. The Tenant will comply with the Fitting Out Manual for the Development issued
by the Landlord to the Tenant and as updated by the Landlord from time to time,
and observe the instructions of the Landlord its consultants and its contractors
issued in the course of any of the Tenant’s A&A Works.

 

6. The Tenant will ensure that the Tenant’s A&A Works will allow for and
accommodate the execution of any work to be carried out by the Landlord provided
that the completion of the A&A Works is not delayed and no additional cost is
incurred by the Tenant.

 

7. The Tenant will during the period of the A & A Works:

 

  7.1 carry out and complete with due diligence the Tenant’s A&A Works in a good
workmanlike manner and in accordance with the approved fitting out plans and
specifications, the approved A & A Work Schedule and good building practice and
use good and suitable materials; and

 

- 39 -



--------------------------------------------------------------------------------

 

  7.2 comply with all rules regulations or requirements of any government body
or authority in connection with the Tenant’s A & A Works and/or the Premises.

 

8. Notwithstanding any other term or condition in this Second Schedule, the
Tenant’s A & A Works shall not involve any change which requires approval(s)
from any competent authority except with the prior written approval of the
Landlord and such competent authority. For the avoidance of doubt, the prior
written consent of the Landlord shall be obtained prior to any application to
any competent authority for purpose of carrying out such works.

 

9. Application for the supply of electricity water and ail other utilities for
use in connection with the Tenant’s A & A Works will be made by the Tenant
unless otherwise directed by the Landlord and the Tenant shall pay all charges
for electricity water and other utilities used in connection with the Tenant’s A
& A Works.

 

10. If the Tenant is permitted to commence the Tenant’s A & A Works the Tenant
will comply with all proper requirements of the Landlord’s architect engineer or
other consultant as to the method of and schedule for carrying out the Tenant’s
A & A Works.

 

11. Nothing herein shall prevent the Landlord from carrying out and completing
its work in the Premises or the Development or any part thereof during the
period when the Tenant shall be carrying out its A & A Works and the Tenant will
have no claim against the Landlord for damages compensation or costs whatsoever
which the Tenant may suffer or incur as a result thereof.

 

12. In carrying out the Tenant’s A & A Works the Tenant will not do or permit or
suffer to be done in or upon the Premises or the Development or any part thereof
anything which may be or become a nuisance or annoyance or cause damage to the
Landlord or to the tenants or occupiers of neighbouring premises.

 

13. For the purpose of carrying out any electrical and mechanical works in the
Premises, the Tenant shall only employ such contractor as shall be nominated by
the Landlord. For the purpose of carrying out all the Tenant’s A & A Works in
the Premises other than the electrical and mechanical works, the Tenant shall
only employ such contractor as shall be approved by the Landlord.

 

14. The Tenant will on demand pay to or reimburse the Landlord all the costs,
fees or charges reasonably incurred by the Landlord for and in connection with
approving the plans and specifications and schedule and supervising the Tenant’s
A & A Works to ensure that the Tenant’s A & A Works are carried out in
accordance with the approved fitting out plans and specifications and A & A Work
Schedule.

 

15. The Tenant will ensure that its servants agents and contractors will
properly use only the toilets and other facilities designated by the Landlord so
that the cleanliness thereof can be maintained and that from time to time and in
particular on completion of the Tenant’s A & A Works all rubbish and debris are
removed from the Premises and the Development and all damage to the Development
or any part thereof has been made good.

 

- 40 -



--------------------------------------------------------------------------------

 

Third Schedule

Rules and Regulations of the Development

(Clause 5.37 and Clause 7.5)

 

1. The Development’s usual operating hours shall be during the hours of 8.00
a.m. to 6.00 p.m. on weekdays and 8.00 a.m. to 1.00 p.m. on Saturdays; the
Development shall not be operational on all public holidays including Sundays
(“Development’s Standard Operating Hours”) save where expressly provided
otherwise in the Lease. The Landlord shall at its sole discretion be entitled to
change the Development’s Standard Operating Hours from time to time.

 

2. The Tenant will use or permit to be used for the receipt delivery or other
movement of any goods wares materials or merchandise or articles of bulk or
quantity only such parts of the Premises and the Common Area and at such times
as the Landlord may from time to time direct.

 

3. The Tenant shall not throw or drop or permit or suffer to be thrown or to be
dropped any articles or substance whatsoever from or out of the Premises or the
Common Area or any part thereof and shall not place upon any sill ledge or other
like part of the Premises or the Common Area any article or substance.

 

4. The Tenant will keep clean and free from dirt and rubbish such parts of the
Common Area or any passageway which immediately adjoin the Premises.

 

5. The Tenant will use its best endeavours to protect and keep safe the Premises
and any property contained therein from theft or robbery and shall keep all
doors windows and other openings closed and securely fastened when the Premises
are not occupied and the Landlord shall be entitled (but not obliged to) by its
agents employees servants and workmen to enter and fasten the same if left
insecurely fastened.

 

6. The Tenant shall not permit the keys of the Premises at any time to come into
the possession or control of any person other than the Tenant its servants or
agents.

 

7. No rubbish or waste shall at any time be burnt upon the Premises or the
Common Area or any part thereof.

 

8.

The Landlord shall be entitled to close the Development and the Common Area or
any part thereof and to prevent and prohibit any person (including the Tenant)
from entering or remaining thereon between the hours of 7.00 p.m. and 8.00 a.m.
inclusive. Without affecting the generality of the foregoing, the Landlord may
close lock off or otherwise control the Common Area or any part thereof from
time to time and may take all such actions as the Landlord may deem necessary
for the purposes aforesaid and in particular may prohibit the use of the parking
areas in the Development prior to the hour of 8.00 a.m. or such earlier hour as
the Landlord may from time to time determine to prevent unauthorised persons not
intending to conduct business with or become customers or clients of any of the
occupants of the Development from using the parking areas of the Development for
any private or other purpose. PROVIDED ALWAYS that the Tenant shall be entitled
to free access to and from the Development and the Premises as and when required
by the Tenant as long as the Tenant

 

- 41 -



--------------------------------------------------------------------------------

 

complies with the security requirements of the Landlord and the Tenant having
given reasonable prior notification to the Landlord, the Landlord’s authorised
servants or employees of its intention to remain or enter the Development and/or
the Premises and/or the car parking areas between the hours of 7.00 pm and 8.00
am inclusive. The Landlord may in the case of any emergency or if required by
any competent authority, or in other circumstances rendering such action
advisable to the Landlord’s opinion, prevent access to the Development to all
persons for so long and in such manner as the Landlord deems necessary.

 

9. The Tenant shall not bring or permit any person to bring or leave in or about
the Development any animal or play or permit any person to play any musical
instrument in or about the Premises or any part of the Development.

 

10. The Tenant shall advise the Landlord of the private address of the Tenant or
if the Tenant shall be a corporation, of the manager thereof, or if there shall
be more than one Tenant of any two of them. The Landlord shall be promptly
informed of any change in any such address.

 

11. If at any time during the Term any authority having jurisdiction or
authority over or in respect of the Premises or the user thereof requests
requires notifies or orders any structural alterations additions or other works
to be made to the Premises the Tenant will at all times permit the Landlord to
enter the Premises or any part thereof after reasonable notice having been
served on the Tenant for the purpose of making any such structural alterations
additions or other works or any of them as aforesaid. PROVIDED that the Landlord
shall keep any disruption caused to a minimum and make good any damage caused by
the Landlord or by the negligence of the Landlord’s employees. The Tenant shall
at its sole cost facilitate such works by the removal or relocation of any of
the fittings, machines, equipment, furniture or other installations in the
Premises so that the necessary works can be executed by the Landlord in a timely
manner.

 

12. The Tenant will take all reasonable precautions to keep the Premises free of
rodents vermin insects pests birds and animals and in the event of failing so to
do will if so required by the Landlord but at the cost of the Tenant employ from
time to time or periodically pest exterminators approved by the Landlord.

 

13. The Tenant shall not use or permit nor suffer to be used the toilets sinks
and drains and other plumbing facilities in the Premises or the Common Area for
any purpose other than those for which they were constructed or provided and
shall not deposit or permit to be deposited therein any sweepings rubbish or
other matter and any damage thereto caused by misuse shall be made good by the
Tenant forthwith.

 

14. The Tenant shall not change or otherwise alter the size or location of the
entrances of the Premises except with the prior written consent of the Landlord
such consent not to be unreasonably withheld.

 

15. Subject and without prejudice to paragraph 17 of this Third Schedule, the
Tenant shall permit the Landlord, and any party authorised by the Landlord and
the agents, workmen and others employed by the Landlord or any party authorised
by the Landlord or by any government or statutory authority or by the other
lessees or occupiers of the Development at all reasonable times, after giving to
the Tenant prior notice to enter upon the Premises:

 

  15.1 to effect or carry out any maintenance, repairs, alterations or additions
or other works which the Landlord may consider necessary or desirable in respect
of Pipes, the services provided by the Landlord or any part of the Premises or
Development or the water, electrical, air-conditioning and other facilities and
services of the Premises or the Development; or

 

- 42 -



--------------------------------------------------------------------------------

 

  15.2 for the purpose of exercising any of the powers and authorities of the
Landlord under this Lease; or

 

  15.3 to comply with any obligation of repair, maintenance or management
affecting the Premises or the Development; or

 

  15.4 in connection with the development of the remainder of the Development or
any adjoining or neighbouring land or premises, including the right to alter,
maintain, repair or construct anything serving the Development or to build on or
onto or in prolongation of any boundary wall of the Premises.

 

16. The Tenant’s obligations under this Lease shall not be affected by any of
the works specified in Paragraphs 15 to 18 of this Third Schedule and the
Landlord shall not be liable for any inconvenience, disturbance, loss of
business or any other nuisance arising from such works.

 

17. The Tenant shall permit the Landlord, any party authorised by the Landlord
and their respective agents and/or workmen free access into the Premises at all
times in any case that the Landlord considers an emergency.

 

18. The Landlord shall be allowed to take all materials into and upon the
Premises as may be required without the same constituting an eviction of the
Tenant in whole or in part.

 

19. The Tenant shall not load nor unload any objects (including but not limited
to furniture, merchandise, machinery and equipment) except at the loading and
unloading bays or areas designated by the Landlord and so as not to cause
congestion nor inconvenience to any other use and at all times shall comply with
the directions of the Landlord’s employees or agents in respect of the use of
the same.

 

20. The Tenant shall permit the duly authorised agents or employees of the
Landlord at any time during the Development’s Standard Operating Hours by prior
appointment to enter the Premises to service and maintain any fire or alarm
systems of the Development.

 

21. The Tenant shall not install nor maintain any fire or security system at the
Premises without the prior written approval of the Landlord or which may
interfere with any fire or alarm system installed or maintained by the Landlord
for the Development.

 

22. The Tenant shall not overload the Pipes in or serving the Premises and/or
the Development. The Tenant shall not do or permit to be done anything which
obstructs or interferes with or which imposes an additional loading on any
ventilation, air conditioning or other plant or machinery serving or electrical
supply to the Development.

 

- 43 -



--------------------------------------------------------------------------------

 

Fourth Schedule

Special Terms and Conditions applicable to the Tenant and this Lease

(Clause 7.25)

 

1. In addition to the other provisions in this Lease, the Tenant shall be
granted an option to renew the lease herein and in respect thereof the following
provisions shall apply:

“Option to Renew

The Landlord shall grant to the Tenant an option to renew this Lease on and
subject to the terms and conditions below:

 

  (i) The option to renew will be for a further term of three (3) years (the
“Renewed Term”) commencing on the day after the expiry of the Term.

 

  (ii) The Tenant shall have given written notice (the “Tenant’s Renewal
Notice”) to the Landlord of its intention to exercise its option to renew. The
Tenant’s Renewal Notice shall be given not more than nine (9) months and not
less than six (6) months prior to the expiration of the Term.

 

  (iii) The Lease for the Renewed Term shall be subject to mutual agreement
between the Landlord and the Tenant in respect of all terms and conditions and
all rates. The Landlord shall at any time after service of the Tenant’s Renewal
Notice make an offer (the “Offer”) to the Tenant in writing of the revised Rent
and the revised Service Charge as well as the proposed covenants and provisions
for the Renewed Term. If the Tenant is agreeable to the Offer from the Landlord,
the Tenant shall accept the Offer in writing, not later than seven (7) days
after the date of the Offer and make payment thereupon of all additional deposit
sums, stamp fee and legal fees and any other expenses payable under the new
lease agreement. If the Tenant for any reason does not so accept the Offer and
make the necessary payments as above described, the Offer shall automatically
lapse seven (7) days after the date of the Offer (unless otherwise extended by
the Landlord in writing) and be of no further effect and the Landlord shall be
free of any obligation to grant any lease of the Renewed Term to the Tenant.

 

  (iv) There shall be at the time of execution of the new lease agreement for
the Renewed Term a valid lease between the Landlord and the Tenant in force in
respect of the Premises. At the time of service of the Tenant’s Renewal Notice
and also at the time of expiry of the Term there shall not have been or be any
previous or existing breach or non-observance of any covenants and conditions on
the part of the Tenant to be observed or performed under this Lease. For the
avoidance of doubt, the Landlord may nonetheless rely on any previous breach of
the Tenant of this Lease, regardless that the same may have since been remedied
or no action taken by the Landlord at the time of the breach to enforce the
same, to refuse to grant the Tenant a lease of the Renewed Term.

 

  (v) The renewal shall be in respect of the whole of the Premises and not part
or parts thereof unless otherwise agreed by the Landlord in writing or required
by the Landlord in writing.

 

  (vi) Subject to the Tenant’s acceptance of the Offer, the new lease agreement
for the Renewed Term shall be prepared by the Landlord at the Tenant’s expense
(including the payment of stamp duty for the Tenant’s account) as agreed in
accordance with the foregoing provisions and there shall be no provision for any
further renewal of the lease.

 

- 44 -



--------------------------------------------------------------------------------

 

  (vii) The Tenant shall execute and return to the Landlord or the Landlord’s
solicitors the engrossed new lease agreement (in duplicate) for the Renewed Term
not later than two (2) weeks after receipt of the same from the Landlord’s
solicitors or one (1) month prior to the expiration of the Term, whichever is
the earlier.

 

  (viii) The option shall lapse and be of no effect in the event of the Tenant’s
failure to give the Tenant’s Renewal Notice in compliance with sub-paragraph
(ii) and/or accept the Offer in accordance with sub-paragraph (iii).

 

  (ix) The benefit of the option shall be personal to the Tenant and may not be
exercised by its sub-lessees or assigns whether or not a related corporation
within the meaning of Section 6 of the Companies Act (Cap. 50).”

 

2. Where the Tenant has its own bulk electricity purchase programme, the
following provisions shall apply:

Notwithstanding Clause 5.4, the same shall not apply and the following clause
shall apply instead:

 

  “5.4 If the Landlord shall not have decided to procure electricity on behalf
of all the tenants of Alexandra Technopark at any time during the Term hereunder
or any extension or renewal thereof, the Tenant shall (until the Landlord
decides to procure electricity on behalf of all the tenants of Alexandra
Technopark) make its own arrangement for and pay all existing and future costs
taxes and outgoings for the supply of all electricity charged by SP Services Ltd
or other relevant parties and payable in respect of the said premises. Where the
Tenant make its own such arrangements it shall throughout the Term keep the
Landlord informed of who its electricity retailer is. However, in the event the
Landlord at any time during the Term hereunder or any extension or renewal
hereof decides at the Landlord’s sole discretion to procure electricity on
behalf of all the tenants of Alexandra Technopark, the Landlord shall give at
least 60 days notice of the same to the Tenant (the “Notice Period”) and upon
the expiry of the Notice Period, the Tenant shall be deemed to have agreed to
consent to the Landlord so procuring electricity on its behalf on the terms as
annexed in the Fifth Schedule. The following terms shall apply to the Tenant
following the expiry of the Notice Period:

 

  5.4.1 The Tenant shall arrange with the Landlord’s designated utilities
supplier (the “Designated Suppliers”) for connection of supply of the respective
utilities to the Premises and shall not be entitled to object to the Landlord’s
choice of supplier for utilities (gas, water and electricity) to the Premises.
If anytime during the Term, the Landlord sees fit to change the Designated
Suppliers, the Tenant shall at the Landlord’s request, take the necessary steps
to cease supply from the Tenant’s current supplier and arrange for connection
and supply to the Premises with the new Designated Suppliers or permit the
Landlord to make such arrangements for new connection in the Landlord’s own
name. The costs of such connection or termination and any necessary installation
of separate meters required by the Designated Suppliers or relevant authorities
shall be borne by the Tenant.

 

  5.4.2

The Tenant shall also bear all charges and taxes in respect of all utilities
supplied to and consumed at the Premises (even during any rent free periods
granted under this Lease where applicable) whether invoiced by the Designated
Supplier or by the Landlord (in the event that the Landlord

 

- 45 -



--------------------------------------------------------------------------------

 

purchases utilities for the Premises and the Development directly from the
Designated Supplier). Where such charges or taxes are not metered or invoiced
separately to the Premises by the authorities or Designated Suppliers, the
Tenant shall pay to the Landlord the cost of the utilities supplied to the
Premises, such cost to be calculated by the Landlord and notified to the Tenant
by a statement from the Landlord in writing, such statement to be conclusive as
to the amount thereof except for manifest error. Such apportioned charges shall
be payable by the Tenant within fourteen (14) days of receipt of statement from
the Landlord.

 

  5.4.3 The Tenant shall pay to the Landlord such quantum of deposit as security
for payment of utilities charges as may be reasonably determined by the Landlord
from time to time throughout the Term.

 

  5.4.4 In the event that the Landlord purchases any utilities in bulk for the
Development and the Premises directly from the Designated Supplier, the Tenant
acknowledges agrees and confirms that the Designated Supplier is the supplier of
such utilities and the Landlord shall not be responsible and/or liable for any
and ail losses damages and/or liability suffered or incurred by the Tenant
including any economic loss and/or loss of revenue and/or profits and/or
business or custom howsoever occurring caused by or as a result of any defect
inconsistency failure delay or interruption or any reduction surge or variation
of the supply and transmission of electricity and/or energy utilities wherever
or whenever occurring.

 

  5.4.5 Where any agreement for purchase of utilities made between the Landlord
and the Designated Suppliers for supply to the Premises is terminated for
reasons beyond the control of the Landlord and not due to the default of the
Landlord, the Landlord shall not be required to compensate the Tenant for any
loss or damage including any economic loss and/or loss of revenue and/or profits
and/or business or custom howsoever occurring to the Tenant as a result of such
termination of supply to the Premises.

 

  5.4.6 The other terms for the supply of bulk electricity to the Premises shall
be as stated in the Fifth Schedule.”

 

3. Notwithstanding Clause 5.31, the same shall not apply and the following
clause shall apply instead:

 

  “5.31 Subletting and Assignment

Not to assign underlet or otherwise part with or share the actual or legal
possession or the use of the Premises or any part thereof for any term
whatsoever. Where the Tenant is a corporation, any form of re-construction,
re-organisation, amalgamation, takeover or change in any of the shareholders of
the Tenant or any scheme of arrangement or compromise or any other scheme
affecting the existing constitution or structure of shareholdings of the Tenant
(save where the Tenant is a public listed company) shall be deemed to be an
assignment within the meaning of this Clause 5.31. Provided that notwithstanding
the above prohibitions, the Landlord agrees that the Tenant may assign its
rights under this Lease to a related company as defined under the Companies Act
(Cap 50). The Tenant shall, at its sole costs, enter into such documentation
(including assignment and novation documents) as the Landlord may require in
respect of the assignment to its related company.

 

- 46 -



--------------------------------------------------------------------------------

 

4. Notwithstanding Clause 5.34.1(1), the same shall not apply and the following
clause shall apply instead:

 

  “5.34 Tenant’s insurance

 

  5.34.1 At all times during the Term and during any period of holding over to
take out and keep current at the Tenant’s own cost and expense:

 

  (i) a comprehensive public liability insurance policy in the joint names of
the Landlord and the Tenant (which shall include a provision for waiver of
subrogation against the Landlord and a cross-liability endorsement in such terms
as shall be satisfactory to the Landlord) for a sum of not less than S$3 million
per occurrence which shall be taken out with a reputable insurance company,
registered and operating in Singapore and the said policy shall be against
claims for personal injury, death or property damage or loss arising out of all
operations of the Tenant and any occurrence(s) in, upon or from the Premises
caused directly or indirectly by the Tenant or by any of the Tenant’s employees
independent contractors agents or any permitted occupier in or from the
Premises;

 

5. Area of Premises

The Estimated Area of the Premises stated in Item 2 of the First Schedule is
based on the estimated areas as shown on the plan annexed. If upon the
determination made by the Landlord’s surveyor the determined area differs from
the Estimated Area, Items 5a, 5b, 6, 9a & 9b of the First Schedule hereof
payable by the Tenant shall be adjusted accordingly. The Tenant shall accept the
area as determined by the Landlord surveyor as final and conclusive.

 

6.

As a condition of the lease herein, on or before 16th September 2010, Tenant
shall at its own costs:

 

  1. reinstate and erect the Partition wall between 438B Alexandra Road, Block B
Alexandra Technopark Unit #02-07 and 438B Alexandra Road, Block B Alexandra
Technopark Unit #02-08 as specified by the Landlord;

 

  2. reinstate 438B Alexandra Road, Block B Alexandra Technopark Unit #02-07 to
bare condition as more specifically stated in Part II of the Sixth Schedule
hereto;

 

  3. reinstate and install a new DB for 438B Alexandra Road, Block B Alexandra
Technopark Unit #02-07.

 

  4. re-route the existing piping of the server room in 438B Alexandra Road
Block B, Alexandra Technopark Unit #02-07 as may be advised by the Landlord’s
Facility Team.

 

- 47 -



--------------------------------------------------------------------------------

 

Fifth Schedule

Terms for the Supply of Bulk Electricity to the Premises

(Clause 5.4.7)

 

1. Definitions

“Development” shall have the same meaning as stated in Clause 1.1 of this Lease.

“Charging Period” means such part of any calendar month as specified in the
Landlord’s invoice to the Tenant (or any attachment thereto) for any sums due
hereunder.

“Commencement Date” means the commencement date of the supply of electricity to
the Premises procured through the Private Electricity Retailer as may be
notified by the Landlord to the Tenant in writing.

“EMA” means the Energy Market Authority of Singapore.

“Landlord” shall have the same meaning as in Clause 1.1 of this Lease.

“Lease” refers to the lease made between the Head landlord, the Landlord and the
Tenant for the lease of the Premises and includes any documents supplemental to
it, any extension or renewals thereof.

“Premises” shall have the same meaning as in Clause 1.1 of this Lease.

“Private Electricity Retailer” shall refer to the electricity retail licensee
from time to time responsible for retailing electricity to the Landlord for the
Development.

“Tenant” shall have the same meaning as in Clause 1.1 of this Lease.

“Usage Charges” means the charges for the supply of electricity to the Premises
and in respect of each Charging Period shall mean the sums calculated using the
following formula:-

Usage Rate X Electricity supplied in kilowatt hour to the Premises

“Usage Rate” or “Usage Rates” mean the rates for Low Tension supply as the
Landlord shall notify the Tenant in writing from time to time.

 

2. Relationship between Landlord and Tenant under the arrangements stated in
this Fifth Schedule. As between the Landlord and the Tenant, the Landlord shall
be deemed to act as the Tenant’s agent in arranging for and procuring the supply
of electricity to the Premises. The Landlord shall not in any event be
considered as retailing or supplying electricity to the Tenant but only as a
procurer of electricity for the Tenant for which the Tenant has agreed to pay
for the electricity the Tenant has consumed in accordance with the terms hereof.
Nothing herein shall obligate the Landlord to continue procuring the supply of
electricity to the Tenant from the same electricity retailer throughout the term
of the Lease.

 

- 48 -



--------------------------------------------------------------------------------

 

3. Electricity Deposit. The Tenant shall pay a deposit (“Electricity Deposit”)
of an amount as determined by the Landlord. The Tenant shall maintain the
Electricity Deposit at such sum as from time to time determined by the Landlord.
The Electricity Deposit and any sum required to top up the Electricity Deposit
shall be paid to the Landlord within seven (7) days of the Landlord’s notice to
the Tenant to make such payment. The Electricity Deposit amount may from time to
time be revised by the Landlord to reflect changes in the Tenant’s average
monthly Usage Charges and upon the Landlord’s notice to the Tenant of any such
revision in the Electricity Deposit sum, the Tenant shall make the appropriate
payment to the Landlord within seven (7) days of the Landlord’s notice to do so.
The Landlord may draw upon and apply the Electricity Deposit or any part thereof
towards remedying any breach of the provisions of this Schedule. The Electricity
Deposit shall be refunded without interest to the Tenant upon the termination of
the arrangements constituted under the terms as stated in this Fifth Schedule
but in every case only after the Usage Charges in respect of the period up to
the date possession of the Premises reverts back to the Landlord have been fully
paid up. The Tenant shall not offset any sums owing under the provisions of this
Schedule or from the Electricity Deposit.

 

4. Meter. The Tenant shall not tamper with or do any act which may affect the
accuracy of the electricity meter in the Premises (“Meter”). All costs of repair
or replacement of inaccurate, damaged or lost Meters shall be borne by the
Tenant, unless such inaccuracy, damage or loss is directly due to the wilful
default or gross negligence of the Landlord. The Landlord shall not be liable or
responsible for the malfunctioning of the Meter. If the Meter does not in the
reasonable opinion of the Landlord correctly register the amount of electricity
supplied to the Premises, the Landlord shall be entitled to charge such sum as
it shall assess and/or revise the Usage Charges for the estimated period of the
inaccuracy. The Landlord’s statement of such amount shall be final, conclusive
and binding on the Tenant save in the face of manifest error. The Meter shall be
read by the agents, subcontractors or employees of the Private Electricity
Retailer and such readings shall be accepted by the Tenant as conclusive as to
the amount of electricity consumed by the Tenant at the Premises save in the
face of manifest error.

 

5. Charges. The Tenant shall pay the Landlord for the electricity consumed at
the Premises the amount equal to the Usage Charge as calculated by the Landlord
for each Charging Period in accordance with such rate of electricity equal to
the Usage Rate with effect from the Commencement Date. The Landlord shall notify
the Tenant of any change in the Usage Rate in writing as soon as practicable,
but nothing herein shall oblige the Landlord to notify the Tenant of such change
in Usage Rate before the same is applied. The Tenant shall bear all goods and
services tax, value added or other similar taxes imposed in respect of any sum
payable under the provisions of this Schedule. For the avoidance of doubt, the
Landlord shall be entitled to invoice for any Charging Period based on an
estimate of the quantum of electricity consumed at the Premises and the Tenant
shall not object to the same but nonetheless shall make payment for such
invoice. An invoice issued by the Landlord based on an estimate of the quantum
of electricity consumed at the Premises shall be reconciled or appropriately
adjusted based on the next actual reading of the Meter. In the event that the
Meter does not in the opinion of the Landlord correctly register the amount of
electricity supplied to the Premises, the Landlord shall assess the Usage
Charges pursuant to Clause 4 and the Tenant shall pay such assessed Usage
Charges as shall have been stated in the invoice.

 

- 49 -



--------------------------------------------------------------------------------

 

6. Payment. The Tenant shall pay to the Landlord the invoiced sums for each and
every Charging Period within fourteen (14) days of the date of the Landlord’s
invoice. Any other payment due to the Landlord hereunder shall be paid by the
Tenant within 14 days of the Landlord’s notice to the Tenant to so do unless
otherwise specified in the provisions of this Schedule, if any proceedings under
the Distress Act (Cap 84) are commenced in respect of the Tenant’s obligations
under the Lease, all payments due hereunder shall be deemed to be rent solely
for the purposes of the Distress Act and recoverable in like manner as arrears
of rent.

 

7. Reminder Fees and Interest. The Landlord is entitled to charge a fee from
time to time, for every reminder issued to the Tenant for failure to make
payment in accordance with any invoice or notice of payment sent to the Tenant
and levy interest at the rate of 12% per annum on any outstanding amount owed by
the Tenant pursuant to the provisions of this Schedule from the date such sum
becomes due and payable until the date on which it is paid in full.

 

8. Exclusion of Liability. The Landlord and the Private Electricity Retailer
shall not be liable for:

 

  (a) Any or all losses, damages and/or liability suffered or incurred by the
Tenant caused by or as a result of any failure, reduction, surge, variation,
interruption or defect in the supply or transmission or termination or
suspension of electricity to the Premises and any loss or damage resulting
howsoever and whatsoever caused in relation to the arrangements for the
procurement of electricity hereunder; or

 

  (b) Any loss and damage whatsoever incurred by the Tenant arising from or in
connection with the termination of the arrangements constituted hereunder or the
termination of the supply of electricity to the Premises as provided in Clause
10 hereof or in gaining or attempting to gain access to the Premises for
termination of the supply of electricity to the Premises as provided in Clause
10; or

 

  (c) Any economic, consequential or inadvertent loss and/or loss of revenue,
and/or profits, and/or business or custom howsoever or whensoever caused or
occurring.

 

9. Information and Assistance. The Tenant shall provide all information and
details as requested by, and render all assistance necessary to (including
access to the Premises), the Landlord and/or the Private Electricity Retailer or
their agents and/or representatives in relation to any matter in connection with
the supply of electricity to the Premises under the provisions of this Schedule.

 

10.

Termination of Supply. The Landlord may, without notice or liability to the
Tenant and in addition and without prejudice to any other rights and remedies
available to the Landlord whether in law, at equity or as provided hereunder,
terminate the supply of electricity to the Premises in the event that the Tenant
breaches any of the provisions of this Schedule or the Lease including but not
limited to failure to pay all charges and/or rent, service charge and
advertising & promotion contributions due and payable to the Landlord in a
timely manner. For the purposes of the Landlord’s exercise of its rights under
this clause, the Tenant agrees to grant to the Landlord access to the Premises.
Where the supply of electricity to the Premises is terminated, the same may be
reinstated

 

- 50 -



--------------------------------------------------------------------------------

 

on such terms as the Landlord shall prescribe including but not limited to the
levy of such fees as the Landlord shall deem fit. Nothing herein shall oblige
the Landlord to reinstate any supply of electricity which has been terminated.

 

11. Breach by Tenant of Provisions of this Fifth Schedule. The Tenant shall
indemnify the Landlord against all claims, proceedings, actions, losses,
penalties, damages, expenses, costs and demands which may arise from any breach
by the Tenant of any of the provisions of this Schedule. The Tenant shall also
pay all costs, disbursements and fees, legal or otherwise, including the
Landlord’s costs on an indemnity basis in connection with the enforcement of the
provisions of this Schedule.

 

12. Forfeiture of Electricity Deposit. In addition to any other rights of the
Landlord provided hereunder or under any law or in equity, any breach by the
Tenant of the provisions of this Schedule shall entitle the Landlord to forfeit
the Electricity Deposit. Such forfeiture shall be without prejudice to any other
right or remedy available to the Landlord at law or in equity or as provided in
this Schedule.

 

13. Commencement and Termination. The Landlord shall commence the procurement of
the supply of electricity to the Tenant on the Commencement Date and shall
continue to do so until the arrangements constituted by the provisions of this
Schedule are terminated. The arrangements constituted by the provisions of this
Schedule may be terminated immediately by the Landlord if

 

  (a) the Tenant breaches any of the provisions in this Schedule or the Lease;
or

 

  (b) if any application or petition is made or presented to bankrupt or wind up
the Tenant or any application for a receiver or liquidator to be appointed in
respect of the Tenant is made; or

 

  (c) the Tenant is insolvent; or

 

  (d) if any application has been made to Court for execution to be levied in
respect of any of the Tenant’s assets; or

 

  (e) if the Landlord at its sole discretion (without having to assign any
reason therefor and without prejudice to any antecedent rights of the Landlord)
by notice to the Tenant so terminates the arrangements constituted under the
provisions of this Schedule.

The arrangements constituted under the provisions of this Schedule shall also
terminate on any earlier determination or expiry of the Lease between the
Landlord and the Tenant.

Upon any termination of the arrangements constituted under the provisions of
this Schedule, (a) subject as otherwise provided in this Schedule and to any
rights or obligations which have accrued prior to termination, neither party
shall have any further obligation to the other, under the provisions of this
Schedule; (b) the Tenant shall be deemed to have authorised the Landlord to
instruct the Private Electricity Retailer to discontinue and disconnect the
supply of electricity to the Premises for the Tenant’s consumption; and
(c) where termination of the arrangements constituted under the

 

- 51 -



--------------------------------------------------------------------------------

provisions of this Schedule is by virtue of the Landlord’s exercise of the right
to terminate as provided in Clause 13 (e) of this Schedule, then the Tenant
shall arrange procure and pay for its own supply of electricity for the
Premises.

 

14. Access. The Tenant shall grant access to the Landlord and/or the Private
Electricity Retailer or any of their servants, sub-contractors and agents at any
time during the hours as specified in Clause 6.1.1 of the Lease for the purposes
of reading the Meter, inspecting the condition of the Meter, repair and
maintenance of the Meter, disconnection of the supply of electricity to the
Premises pursuant to Clause 13 hereof as well as for any purpose in connection
with the procurement of supply of electricity to the Premises for the Tenant’s
consumption under the provisions of this Schedule.

 

15. Force Majeure. The Landlord shall not be liable to the Tenant or be deemed
to be in breach of the provisions of this Schedule or the Lease by reason of any
delay in performing, or any failure to perform, if any of the Landlord’s
obligations hereunder or failure was caused by or attributable to:

 

  15.1 any failure or delay by the Tenant in performing any of its obligations
under the provisions of this Schedule; or

 

  15.2 an occurrence of a Force Majeure Event, as hereinafter defined.

“Force Majeure Event” means any event or circumstance, the occurrence and the
effect of which the party affected is unable to prevent and avoid
notwithstanding the exercise of reasonable foresight, diligence and care on the
part of that party affected, including (without limitation):

 

  (a) an act of God;

 

  (b) fire, earthquake, natural disasters;

 

  (c) acts of war (whether declared or undeclared), invasion or acts of
terrorism; and

 

  (d) strikes, work stoppages or other labour actions (other than strikes, work
stoppages or labour actions involving the employees of either party); and

 

  (e) any such event or circumstance pursuant to any decrees, orders or
directives of any government authorities.

 

16.

Modifications. Without prejudice to the other provisions of this Schedule, the
Landlord shall be entitled at any time, and from time to time to amend,
supplement or modify the terms and conditions of this Schedule (a) arising from
or in connection with (I) any change in circumstances resulting from any
amendment or variation in any existing law, statutory rules or regulations or
(II) the introduction of any law, statutory rules or regulations relating to or
in respect of the arrangements constituted by the provisions of this Schedule;
or (b) where these are in the opinion of the Landlord in the interests of the
Development; or (c) which may be necessary in the opinion of the Landlord for
the

 

- 52 -



--------------------------------------------------------------------------------

 

orderly, better or more advantageous performance or regulation of the
arrangements constituted by the provisions of this Schedule. The Landlord shall
notify the Tenant in writing from time to time of such amended, supplemented or
modified terms and conditions and the Tenant agrees to observe and comply with
the same with effect from the date stated in such notice.

 

17. Severability. In case any provision of this Schedule shall be, or at any
time shall become invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not in any way affect or impair
any of the other provisions of this Schedule or the Lease and the provisions of
this Schedule and/or of the Lease shall be construed as if such invalid or
illegal or unenforceable provision had never been contained herein.

 

18. Notice. Any notice to be given to the Landlord or Tenant pursuant to the
provisions of this Schedule shall be given in the same manner as notices are to
be given under the Lease.

 

- 53 -



--------------------------------------------------------------------------------

 

Sixth Schedule (Part I)

Conditions for Reinstatement of Premises by the Tenant upon Lease Expiry or any

Earlier Determination of the Term

(Clause 5.38 / Special Condition 4 in the Fourth Schedule)

438B Alexandra Road, Alexandra Technopark

Unit #02-08

Bare Condition of the Premises

 

1.    Floor finishes    :    Cement sand screed. 2.    Ceiling board    :   
600mm x 1200mm x 12mm boards. 3.    Wall    :    Masonry walls painted white.   
      4.    Frontage    :    One (1) set of double-leaf door c/w lockset. 5.   
Electrical Supply    :    DB B/2/T6.          63A 3P MCCB 1 no.          63A 4P
ELCB 6 no.s          20A MCB 15 nos.          10A MCB 12 nos 6.   
*Air-conditioning    :    Nine (9) Nos Air Diffusers (600 x 600), 3 nos Return
Grilles (600 x 600). 7.    *Fire Sprinklers    :    Two (2) layers of sprinkler
points painted red under soffit. Forty (40) exposed points. 8.   
*Telephone Provisions    :    One (1) telephone terminal points located at wall
pillars. 9.    *Switch Sockets    :    Twelve (12) single socket outlets located
at wall pillars.

 

- 54 -



--------------------------------------------------------------------------------

10.    *Lighting    :    Twenty-four (24) fluorescent fitting with reflectors,
two (2) fluorescent fitting with emergency battery-pack units, of 4ft x 3 tubes
fittings.          One (1) no of Exit signage.          1-gang switch 1 no.   
      2-gang switch 3 nos. 11.    *Ceiling PA speaker    :    6 nos located at
ceiling. 12.    Fire Extinguisher (4 kg)    :    1 no. 13.    Others (MATV)    :
   Located at Owner’s Electrical Riser. 14.    Others (hose-reels)    :    One
(1) hose-reel drums in riser c/w door located at lift lobby. 15.    Others
(call-point)    :    One (1) call point c/w bell located near hosereel riser at
lift lobby.

 

* Subject to final confirmation upon completion of subdivision wall.

 

- 55 -



--------------------------------------------------------------------------------

 

Sixth Schedule (Part II)

Conditions for Reinstatement of 438B Alexandra Road, Alexandra Technopark Unit
#02-07

 

1.    Floor finishes    :    Cement sand screed. 2.    Ceiling board    :   
600mm x 1200mm x 12mm boards. 3.    Wall    :    Masonry walls painted white. 4.
   Frontage    :    One (1) set of double-leaf door c/w lockset. 5.   
Electrical Supply    :    DB B/2/T7.          63A 3P MCCB 5 nos.          63A 4P
ELCB 6 no.s          20A MCB 13 nos.          10A MCB 12 nos 6.   
*Air-conditioning    :    Eight (8) Nos Air Diffusers (600 x 600), 3 nos Return
Grilles (600 x 600). 7.    *Fire Sprinklers    :    Two (2) layers of sprinkler
points painted red under soffit. Thirty-nine (39) exposed points. 8.   
*Telephone Provisions    :    Four (4) telephone terminal points located at wall
pillars. 9.    *Switch Sockets    :    Nineteen (19) single socket outlets
located at wall pillars.

 

- 56 -



--------------------------------------------------------------------------------

10.    *Lighting    :    Twenty-four (24) fluorescent fitting with reflectors,
four (4) fluorescent fitting with emergency battery-pack units, of 4ft x 3 tubes
fittings.          One (1) no of Exit signage.          1-gang switch 1 no.   
      2-gang switch 3 nos. 11.    *Ceiling PA speaker    :    6 nos located at
ceiling. 12.    Fire Extinguisher (4 kg)    :    1 no. 13.    Others (MATV)    :
   Located at Owner’s Electrical Riser. 14.    Others (hose-reels)    :    One
(1) hose-reel drums in riser c/w door located at lift lobby. 15.    Others
(call-point)    :    One (1) call point c/w bell located near hosereel riser at
lift lobby. 16.    Others    :    One (1) set of double-leaf wooden doors c/w
lockset.

 

* Subject to final confirmation upon completion of subdivision wall.

 

- 57 -



--------------------------------------------------------------------------------

 

Annexure A

Plan of Premises

 

- 58 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have entered into this Lease.

Head Landlord

 

SIGNED by    

}

 

    for and on behalf of        

BRITISH AND MALAYAN TRUSTEES LIMITED

in its capacity as trustee of

       

FRASERS COMMERCIAL TRUST

in the presence of:

               

/s/ Tan Hwee Soon, Kelly

       

Tan Hwee Soon, Kelly

Senior Manager

Asset Management

    /s/ LEANNE NG         Name of Witness:   LEANNE NG         Landlord        

SIGNED by

for and on behalf of

   

}

 

   

ORRICK INVESTMENTS PTE LIMITED

in the presence of:

        /s/ Alison Wong        

Alison Wong

Acting General Manager

Investment Properties

    /s/ K. Kuladeva         Name of Witness:  

K. Kuladeva

Assistant General Manager

Investment Properties

                 

 

- 59 -



--------------------------------------------------------------------------------

Tenant         SIGNED by    

}

 

   

LOGO [g108037exa_pg60.jpg]

 

for and on behalf of

       

LIONBRIDGE SINGAPORE PTE. LTD.

in the presence of:

            /s/ Yeo Choon Keow         Name of Witness:   Yeo Choon Keow        
NRIC/Passport No:   S7210740/c        

 

- 60 -



--------------------------------------------------------------------------------

 

LOGO [g108037exa_pg61.jpg]